










MERGER AGREEMENT
between
Community Banc-Corp. of Sheboygan, Inc.
and
Heartland Financial USA, Inc.
dated
October 22, 2014




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE 1 DEFINITIONS
1


 
 
ARTICLE 2 MERGER
8


 
 
 
2.1
The Merger
8


2.2
Effect of Merger
8


2.3
Conversion of CBCS Capital Stock
9


2.4
Additional Heartland Common Stock; Adjustments
10


2.5
Rights of Holders of CBCS Common Stock; Capital Stock of Heartland
11


2.6
Payment/Exchange of Certificates
11


2.7
Dissenting Shares
12


2.8
The Closing
13


2.9
Tax-Free Reorganization
14


 
 
 
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF HEARTLAND
15


 
 
 
3.1
Organization and Qualification
15


3.2
Authority Relative to this Agreement; Non-Contravention
15


3.3
Validity of Heartland Common Stock
16


3.4
Capital Stock
16


3.5
Exchange Act Reports.
16


3.6
No Material Adverse Changes
17


3.7
Reports and Filings
17


3.8
Regulatory Approvals
17


3.9
Certain Tax Matters
17


 
 
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER
17


 
 
 
4.1
Organization and Qualification
17


4.2
Authority Relative to this Agreement; Non-Contravention
18


4.3
Capitalization
19


4.4
Financial Statements.
19


4.5
Absence of Undisclosed Liabilities
20


4.6
Loans
20


4.7
Reports and Filings
21


4.8
Subsidiaries
21


4.9
Books and Records
21


4.10
No Material Adverse Changes
22


4.11
Absence of Certain Developments
22


4.12
Properties
23


4.13
Environmental Matters
24


4.14
Tax Matters
26


4.15
Contracts and Commitments
29


4.16
Litigation
30







--------------------------------------------------------------------------------




4.17
No Brokers or Finders
30


4.18
Employees
31


4.19
Employee Benefit Plans
33


4.20
Insurance
36


4.21
Affiliate Transactions
36


4.22
Compliance with Laws; Permits
36


4.23
Administration of Fiduciary Accounts
37


4.24
Disclosure
37


4.25
Regulatory Approvals
37


4.26
Interest Rate Risk Management Instruments
37


4.27
Disclosures in Schedules
38


 
 
 
ARTICLE 5 CONDUCT OF BUSINESS PENDING THE MERGER
38


 
 
 
5.1
Conduct of Business
38


5.2
Access to Information; Confidentiality
40


5.3
Notice of Developments
41


5.4
Certain Loans and Related Matters
41


5.5
Monthly Financial Statements and Pay Listings
41


5.6
Consents and Authorizations
42


5.7
Filing of Tax Returns and Adjustments
42


5.8
No Solicitation
42


 
 
 
ARTICLE 6 ADDITIONAL COVENANTS AND AGREEMENTS
44


 
 
 
6.1
The Bank Merger
44


6.2
Filings and Regulatory Approvals
44


6.3
Expenses
44


6.4
Title Insurance and Surveys.
44


6.5
Shareholder Approval; Registration Statement
45


6.6
Establishment of Accruals
47


6.7
Employee Matters
47


6.8
Tax Treatment
49


6.9
Updated Schedules
49


 
 
 
ARTICLE 7 CONDITIONS
49


 
 
 
7.1
Conditions to Obligations of Each Party
49


7.2
Additional Conditions to Obligation of CBCS
50


7.3
Additional Conditions to Obligation of Heartland
51


 
 
 
ARTICLE 8 TERMINATION, AMENDMENT AND WAIVER
52


 
 
 
8.1
Reasons for Termination
52


8.2
Effect of Termination
54


8.3
Expenses
54







--------------------------------------------------------------------------------




8.4
CBCS Termination Payments
55


8.5
Amendment
55


8.6
Waiver
55


 
 
 
ARTICLE 9 GENERAL PROVISIONS
55


 
 
 
9.1
Press Releases and Announcements
55


9.2
Notices
55


9.3
Assignment
56


9.4
No Third Party Beneficiaries
57


9.5
Schedules
57


9.6
Interpretation
57


9.7
Severability
57


9.8
Complete Agreement
57


9.9
Governing Law
57


9.10
Specific Performance
57


9.11
Waiver of Jury Trial
58


9.12
Investigation of Representations, Warranties and Covenants
58


9.13
No Survival of Representations
58







--------------------------------------------------------------------------------




MERGER AGREEMENT
This MERGER AGREEMENT (the “Agreement”), dated October 22, 2014, is made and
entered into by and between Heartland Financial USA, Inc., a Delaware
corporation (“Heartland”), and Community Banc-Corp. of Sheboygan, Inc., a
Wisconsin corporation (“CBCS”).
WHEREAS, the respective Boards of Directors of Heartland and CBCS have
determined that it is advisable and in the best interests of Heartland and CBCS
and their respective shareholders to consummate the merger of CBCS with and into
Heartland as described in article 2 of this Agreement (the “Merger”);
WHEREAS, as a result of the Merger, all of the common stock, no par value, of
CBCS (the “CBCS Common Stock”), and Series C Perpetual, Convertible Preferred
Stock, no par value, of CBCS (the “CBSC Convertible Preferred Stock”), will be
converted into shares of the common stock, $1.00 par value, of Heartland
(“Heartland Common Stock”) on the terms and subject to the conditions set forth
in this Agreement;
WHEREAS, CBCS owns all of the issued and outstanding capital stock of Community
Bank & Trust, a Wisconsin state bank (“CBT”), and Heartland owns all of the
issued and outstanding capital stock of Wisconsin Bank and Trust, a Wisconsin
state bank (“WBT”), and Heartland and CBCS desire that CBT be merged with and
into WBT simultaneous with, or immediately after, the Merger (the “Bank
Merger”); and
WHEREAS, Heartland and CBCS desire that the Merger be made on the terms and
subject to the conditions set forth in this Agreement and that the Merger
qualify as a reorganization within the meaning of Section 368(a) of the Internal
Revenue Code of 1986, as amended (the “Code”).
NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS


“Acquisition Proposal” means any offer, proposal, inquiry or indication of
interest (other than an offer, proposal, inquiry or indication of interest by
Heartland) contemplating or otherwise relating to any Acquisition Transaction.


“Acquisition Transaction” means any transaction or series of transactions
involving (a) any merger, consolidation, share exchange, business combination,
issuance of securities, acquisition of securities, tender offer, exchange offer
or other similar transaction (i) in which CBCS, CBT or any other Subsidiary is a
constituent corporation, (ii) in which a Person or “group” (as defined in the
Exchange Act and the rules promulgated thereunder) of Persons directly or
indirectly acquires beneficial or record ownership of securities representing
more than 15% of the outstanding securities of any class of voting securities of
the CBCS, CBT or any other Subsidiary or (iii) in which CBCS, CBT or any other
Subsidiary issues or sells securities




--------------------------------------------------------------------------------




representing more than 20% of the outstanding securities of any class of voting
securities of the CBCS, CBT or any other Subsidiary; or (b) any sale (other than
sales in the Ordinary Course of Business), lease (other than in the Ordinary
Course of Business), exchange, transfer (other than in the Ordinary Course of
Business), license (other than nonexclusive licenses in the Ordinary Course of
Business), acquisition or disposition of any business or businesses or assets
that constitute or account for 20% or more of the consolidated net revenues, net
income or assets of CBCS, CBT or any other Subsidiary.
“Adjusted Tangible Assets” means, as of the Determination Date, the Tangible
Assets of CBCS, less the sum of (A) any Transaction Costs, and (B) any Severance
Costs.
“Adjusted Tangible Shareholders’ Equity” means the sum of (a) the excess of the
Adjusted Tangible Assets of CBCS over the liabilities (calculated in accordance
with GAAP) of CBCS as of the Determination Date, without giving effect to any
Heartland Accruals, and (b) $17,500 multiplied by the number of days from the
Determination Date through the Closing Date.
“Aggregate Merger Consideration” means the Adjusted Tangible Shareholders’
Equity of CBCS as of the close of business on the Determination Date multiplied
by 1.55.
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.
“Average Closing Price” means (a) the sum, for each of the twenty (20) trading
days ending five calendar days prior to the Closing Date, of the product of (i)
the closing price of Heartland Common Stock as quoted on the Nasdaq Global
Select Market for such trading day multiplied by, (ii) the trading volume of
Heartland Common Stock reported on the Nasdaq Global Select Market for such
trading day, divided by (b) the aggregate trading volume over such twenty (20)
day period.
“Business Day” means any day other than Saturday, Sunday or a day on which a
state bank is required to be closed under Wisconsin Law.
“CBCS Common Stock” has the meaning set forth in the recitals.
“CBCS Convertible Preferred Stock” has the meaning set forth in the recitals.
“Cash Merger Consideration” means the Aggregate Merger Consideration less the
Stock Merger Consideration.
“Charter” means (x) with respect to any corporation or banking association,
those instruments that at that time constitute its charter as filed or recorded
under the general corporation or other applicable law of the jurisdiction of
incorporation or association, including the articles or certificate of
incorporation or association, any amendments thereto and any articles or
certificates of merger or consolidation, and (y) with respect to any
partnership, those agreements and instruments that at that time constitute the
partnership agreement as filed or




--------------------------------------------------------------------------------




recorded under the partnership or other applicable law of the jurisdiction of
organization, or executed by the partners of such partnership, including any
amendments thereto.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock Equivalent Shares Outstanding” means, immediately before the
Effective Time, (a) the number of shares of CBCS Common Stock issued and
outstanding, plus (b) 4166 2/3 multiplied by the number of shares of CBCS
Convertible Preferred Stock Outstanding .
“Common Share Cash Consideration Per Share” means (a) the Cash Merger
Consideration, divided by (b) the Common Stock Equivalent Shares Outstanding.
“Common Share Stock Consideration Per Share” means a number of shares of
Heartland’s common stock equal to (a) the Stock Merger Consideration divided by
(b) the product of (i) the Common Stock Equivalent Shares Outstanding and (ii)
the Average Closing Price.
“Consent” means any authorization, consent, approval, filing, waiver, exemption
or other action by or notice to any Person.
“Contract” means a contract, agreement, lease, commitment or binding
understanding, whether oral or written, that is in effect as of the date of this
Agreement or any time after the date of this Agreement.
“Determination Date” shall mean the last day of the month preceding the
Effective Time.
“Disclosure Schedule” means the schedules delivered by CBCS to Heartland on or
prior to the date of this Agreement, which will neither be attached to this
Agreement nor publicly available.
“Encumbrance” means any charge, claim, community property interest, easement,
covenant, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Governmental Authorization” means any approval, consent, license, permit,
waiver, registration or other authorization issued, granted, given, made
available or otherwise required by any Governmental Entity or pursuant to Law.
“Governmental Entity” means any federal, state, local, foreign, international or
multinational entity or authority exercising executive, legislative, judicial,
regulatory, administrative or taxing functions of or pertaining to government.
“Governmental Order” means any judgment, injunction, writ, order, ruling, award
or decree by any Governmental Entity or arbitrator.




--------------------------------------------------------------------------------




“Knowledge,” “Knowledge of CBCS”, “Knowledge of Heartland” or other similar
phrase means the actual knowledge of a director or executive officer of CBCS or
Heartland, as the case may be, and the knowledge that a person performing fully
the duties normally assigned to a person in such capacity would have acquired.
“Law” means any constitution, law, ordinance, principle of common law,
regulation, statute or treaty of any Governmental Entity.
“Liability” means any liability or obligation whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted.
“Litigation” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Entity or
arbitrator or mediator.
“Material Adverse Effect” means any change, effect, event or condition,
individually or in the aggregate, that has had, or, with the passage of time,
could reasonably be expected to have, a material adverse effect on (i) the
business, assets, properties, condition (financial or otherwise) or results of
operations of CBCS and its Subsidiaries, taken as a whole, or Heartland and its
Subsidiaries, taken as a whole, as the case may be, or (ii) the consummation of
the transactions contemplated hereby, provided, however, that none of the
following changes that arise at or after execution of this Agreement shall be
taken into account in determining whether there has been, or will be a Material
Adverse Effect: (a) changes that generally affect the banking business in the
United States as a whole; (b) changes in the economy or financial or securities
markets in the United States in general, (c) changes that are the direct result
of acts of war, terrorism or natural disasters in the United States; (d) changes
in GAAP; (e) changes in Law or regulation; (f) changes caused by the
announcement of this Agreement, actions or omissions required by this Agreement,
or by actions taken or omitted to be taken at the written request or written
consent of the other party to this Agreement; or (g) failure by CBCS to meet
internal or third party projections or forecasts or any published revenue or
earnings projections for any period (provided that this exception (g) shall not
prevent or otherwise affect any determination that any event, condition, change,
occurrence, development or state of facts underlying such failure has or
resulted in, or contributed to, a Material Adverse Effect); provided, however,
that the foregoing clauses (a) through (e) shall not apply if such effect,
change, event, development or circumstance disproportionately adversely affects
CBCS and its Subsidiaries, or Heartland and its Subsidiaries, as the case may
be, in each case taken as a whole, compared to other Persons that operate in the
banking industry.
“Ordinary Course of Business” means the ordinary course of business of CBCS, CBT
and the other Subsidiaries consistent with past custom and practice (including
with respect to quantity and frequency).
“Outstanding CBCS Shares” shall mean the number of shares of CBCS Common Stock
issued and outstanding immediately prior to the Effective Time.




--------------------------------------------------------------------------------




“Permitted Encumbrances” means (i) Encumbrances for Taxes and other governmental
charges and assessments that are not yet due and payable or which are being
contested in good faith by appropriate proceedings (provided required payments
have been made in connection with any such contest), (ii) Encumbrances of
carriers, warehousemen, mechanics’ and materialmen and other like Encumbrances
arising in the Ordinary Course of Business (provided lien statements have not
been filed as of the Closing Date), (iii) easements, rights of way and
restrictions, zoning ordinances and other similar Encumbrances affecting the
Real Property and which do not unreasonably restrict the use thereof in the
Ordinary Course of Business, (iv) statutory Encumbrances in favor of lessors
arising in connection with any property leased to CBCS, CBT or any other
Subsidiary, (v) Encumbrances reflected in the Latest Financial Statements or
arising under Material Contracts and (vi) Encumbrances that will be removed
prior to or in connection with the Closing.
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, Governmental
Entity or other entity.
“Plan” means every plan, fund, contract, program and arrangement (whether
written or not) for the benefit of present or former employees, including those
intended to provide (i) medical, surgical, health care, hospitalization, dental,
vision, workers’ compensation, life insurance, death, disability, legal
services, severance, sickness or accident benefits (whether or not defined in
Section 3(1) of ERISA), (ii) pension, profit sharing, stock bonus, retirement,
supplemental retirement or deferred compensation benefits (whether or not tax
qualified and whether or not defined in Section 3(2) of ERISA) or (iii) salary
continuation, unemployment, supplemental unemployment, severance, termination
pay, change-in-control, vacation or holiday benefits (whether or not defined in
Section 3(3) of ERISA), (w) that is maintained or contributed to by CBCS, CBT or
any entity under common control with CBCS within the meaning of Section 414(b),
(c), (m), (o), or (t) of the Code (a “Commonly Controlled Entity”), (x) that
CBCS, CBT or any other Commonly Controlled Entity has committed to implement,
establish, adopt or contribute to in the future, (y) for which CBCS, CBT or any
other Commonly Controlled Entity is or may be financially liable as a result of
the direct sponsor’s affiliation with CBCS, its Subsidiaries or CBCS’s
stockholders (whether or not such affiliation exists at the date of this
Agreement and notwithstanding that the Plan is not maintained by CBCS, CBT or
any other Commonly Controlled Entity for the benefit of its employees or former
employees) or (z) for or with respect to which CBCS, CBT or any other Commonly
Controlled Entity is or may become liable under any common law successor
doctrine, express successor liability provisions of Law, provisions of a
collective bargaining agreement, labor or employment Law or agreement with a
predecessor employer. Plan does not include any arrangement that has been
terminated and completely wound up prior to the date of this Agreement and for
which neither CBCS, CBT nor any other Commonly Controlled Entity has any present
or potential liability.
“Preferred Share Cash Consideration Per Share” means (a) the Cash Merger
Consideration multiplied by 4166 2/3, and divided by (b) the Common Equivalent
Shares Outstanding.
Preferred Share Stock Consideration Per Share” means a number of shares of
Heartland Common Stock equal to (a) the Stock Merger Consideration multiplied by
4166 2/3, and divided




--------------------------------------------------------------------------------




by (b) the product of (i) the Common Equivalent Shares Outstanding and (ii) the
Average Closing Price.
“Remedies Exception,” when used with respect to any Person, means except to the
extent enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general equitable principles.
“Return” means any return, declaration, report, estimate, information return and
statement pertaining to any Taxes.
“Severance Costs” means, except to the extent (a) paid before the Determination
Date or (b) reflected in an accrual taken before the Determination Date and
therefore reflected in the Determination Balance Sheet, any and all amounts paid
or payable by agreement to any employee of CBCS, CBT or any Subsidiary, as
determined on an after-tax basis, that is contingent upon a change in the
ownership of CBCS or a sale of a substantial portion of the assets of CBCS,
regardless of whether such payment is due or made before, at or after the
Effective Time, including, without limitation, all such payments that could
become due after a change in ownership upon voluntary termination of employment
of an executive under the Supplemental Executive Retirement Plan agreements of
CBCS, CBT or any other Subsidiary. For the avoidance of doubt, Heartland and
CBCS agree that the amount of the aggregate accrual as of September 30, 2014 for
amounts payable under certain agreements (the “Designated Agreements”) with six
current and past executives of CBCS (the “Designated Executives”) are set forth
on the attached Confidential Schedule 1, and to the extent the obligation to
make payments under the Designated Agreements are not extinguished prior to
preparation of, or the amount set forth in Confidential Schedule 1 is not
accrued for in the Determination Balance Sheet, such amount shall be a
“Severance Cost,” deductible from Adjusted Tangible Assets and the only such
Severance Cost so deductible with respect to the Designated Agreements.
“Stock Merger Consideration” means 100% of the Aggregate Merger Consideration;
provided, however, that if the Average Closing Price is $22.00 or less, the
percentage of the Aggregate Merger Consideration that constitutes the Stock
Merger Consideration may be adjusted downward by Heartland to a percentage of
not less than 75%.
“Subsidiary” means any Person in which any ownership interest is owned, directly
or indirectly, by another Person. When used without reference to CBCS,
Subsidiary means both a Direct Subsidiary (as defined in Section 4.1(a),
including CBT) and a Bank Subsidiary (as defined in Section 4.1(b)).
“Superior Proposal” means any Acquisition Proposal by a third party on terms
which the Board of Directors of CBCS determines in its good faith judgment,
after consultation with, and receipt of written advice from, its financial
advisors (which advice will be communicated to Heartland), to be more favorable
from a financial point of view to its shareholders than the Merger and the other
transactions contemplated hereby, after taking into account the likelihood of
consummation of such transaction on the terms set forth therein, taking into
account all legal, financial (including the financing terms of any such
proposal), regulatory and other aspects of such proposal, the likelihood of
consummation of any such proposal and any other relevant




--------------------------------------------------------------------------------




factors permitted under applicable law, after giving Heartland at least five
Business Days to respond to such third-party Acquisition Proposal once the Board
has notified Heartland that in the absence of any further action by Heartland it
would consider such Acquisition Proposal to be a Superior Proposal, and then
taking into account any amendment or modification to this Agreement proposed by
Heartland.
“Tangible Assets” shall mean the assets of CBCS calculated (except as provided
in Section 6.4) in accordance with Generally Accepted Accounting Principles
consistently applied (“GAAP”), less any assets that are considered intangible
assets under GAAP, provided that (i) mortgage and SBA servicing assets,
regardless of their treatment under GAAP, shall not be considered intangible
assets and shall not be deducted from Tangible Assets, and (ii) the bank-owned
life insurance held by CBCS shall be valued at book value plus $1,422,000.
“Tax Affiliate” means each of CBCS, CBT and the other Subsidiaries and any other
Person that is or was a member of an affiliated, combined or unitary group of
which CBCS, CBT or any other Subsidiary is or was a member.
“Taxes” means all taxes, charges, fees, levies or other assessments, including
all net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, social security,
unemployment, excise, estimated, severance, stamp, occupation, property or other
taxes, customs, duties, fees, assessments or charges of any kind whatsoever,
including all interest and penalties thereon, and additions to tax or additional
amounts imposed by any Governmental Entity upon CBCS or any Tax Affiliate.
“Transaction Costs” shall mean, except to the extent paid or reflected in an
accrual taken before the Determination Date and therefore reflected in the
Determination Balance Sheet, any and all amounts incurred by CBCS, CBT or any
other Subsidiary, whether or not paid by CBCS and whether incurred before or
after the date of this Agreement, as determined on an after tax basis, that
arise out of or in connection with the negotiation and preparation of this
Agreement and the consummation and performance of the transactions contemplated
hereby, including CBCS’s legal and accounting fees (including those associated
with the preparation of the balance sheet referred to in Section 2.3(a)),
brokerage commissions, finder’s fees or similar fees or commissions (including
any fees payable pursuant to any agreement described in Section 4.17), but
excluding any costs incurred pursuant to Section 6.4(d).
The following terms not defined above are defined in the sections indicated
below:
Definition
Defined
1933 Act
3.2
Annual Financial Statements
4.4(a)
Board Recommendation
6.5(a)
Blue Sky Laws
3.2
Bank Holding Company Act
3.1
Change of Board Recommendation
6.5(a)
Closing
2.8
Closing Date
2.8
Converted Common Shares
2.3(b)







--------------------------------------------------------------------------------




Converted Preferred Shares
2.3(b)
Converted Shares
2.3(b)
DGCL
2.1
Determination Balance Sheet
2.3(a)
Determination Date
2.3(a)
Dissenting Shares


2.7(b)


Dissenting Stockholders
2.7(a)
Effective Date
2.2(d)
Effective Time
2.2(d)
Exchange Act
3.2
FDIA
4.1(b)
FDIC
2.1
FRB
2.1
Heartland Notice
6.4(c)
Independent Auditor
2.3(a)
Nasdaq
3.2
Regulatory Approvals
3.2
Required Consents
5.6
SEC
3.5(a)
Surviving Corporation
2.1
Shareholder Meeting
6.5(a)
Title Objection
6.4(c)
WBCL
2.1
WDFI
2.1







ARTICLE 2
MERGER


2.1    The Merger. Subject to the satisfaction or waiver of the conditions set
forth in article 7, on a date mutually satisfactory to the parties as soon as
practicable following receipt of all necessary regulatory approvals of the
Federal Deposit Insurance Corporation (the “FDIC”), the Department of Financial
Institutions of the State of Wisconsin (the “WDFI”), and appropriate
notification to Board of Governors of the Federal Reserve System (“FRB”), CBCS
shall be merged with and into Heartland. Heartland, in its capacity as the
corporation surviving the Merger, is sometimes referred to herein as the
“Surviving Corporation.” The Merger will be effected pursuant to the provisions
of, and with the effect provided in, Section 252 of the Delaware General
Corporation Law (the “DGCL”), and Section 180.1101 of the Wisconsin Business
Corporation Law (the “WBCL”).


2.2     Effect of Merger.


(a)    At the Effective Time, CBCS shall be merged with and into Heartland, and
the separate existence of CBCS shall cease. The Charter and the Bylaws of
Heartland, as in effect immediately prior to the Effective Time, shall be the
Charter and the Bylaws of the Surviving Corporation, until the same may be
amended as provided therein and in accordance with applicable law. The directors
and officers of Heartland immediately prior to the Effective




--------------------------------------------------------------------------------




Time will be the directors and officers of the Surviving Corporation, in each
case until their respective successors are duly elected or appointed and shall
qualify.
        
(b)    At the Effective Time and thereafter, the Surviving Corporation shall be
responsible and liable for all the liabilities, debts, obligations and penalties
of each of Heartland and CBCS.
        
(c)    At the Effective Time and thereafter, the Surviving Corporation shall
possess all the rights, privileges, immunities and franchises, of a public as
well as of a private nature, of each of Heartland and CBCS; all property, real,
personal and mixed, and all debts due on whatever account, and all and every
other interest, of or belonging to or due to each of Heartland and CBCS, shall
be taken and deemed to be transferred to and vested in the Surviving Corporation
without further act or deed; and the title to any real estate or any interest
therein, vested in Heartland or CBCS, shall not revert or be in any way impaired
by reason of the Merger.


(d)    To effect the Merger, the parties hereto will cause an appropriate
certificate of merger and articles of merger relating to the Merger to be filed
with the Secretary of State of Delaware and the WDFI. The Merger shall become
effective upon the filing of such certificate of merger and articles of merger.
As used herein, the term “Effective Date” shall mean the date on which the
Merger shall become effective as provided in the preceding sentence and the term
“Effective Time” shall mean the time on the Effective Date when the Merger shall
become effective. The Effective Date and the Effective Time shall take place on
the Closing Date (as defined below).
    
2.3    Conversion of CBCS Capital Stock.


(a)    As soon as practicable, and in any event at least five (5) Business Days
prior to the Effective Time, CBCS shall prepare and deliver to Heartland (i) a
balance sheet, prepared in accordance with GAAP consistently applied with CBCS’s
historical accounting practices (the “Determination Balance Sheet”), showing its
consolidated financial position as at the Determination Date, and containing
adequate detail to compute the Adjusted Tangible Shareholder’s Equity. Without
limiting the generality of the foregoing, CBCS shall accompany the Balance Sheet
with (i) a schedule of all Transaction Costs, including Transaction Costs to be
incurred after the date of the delivery of the same based upon inquiry of
vendors with respect thereto, and (ii) a calculation of Severance Costs,
assuming completion of the Merger. CBCS shall give the representatives of
Heartland access to CBCS and its records to permit Heartland to review CBCS’s
calculations. Without limiting the generality of the foregoing, CBCS shall
continue to make provision for loan losses and other reserves on the balance
sheets of CBT in a manner consistent with past practices, and CBCS shall not
alter or vary its practices and policies relating to classified loans and loan
write-offs in preparing the Balance Sheet.


If CBCS and Heartland agree to such calculations and to Adjusted Tangible
Shareholder’s Equity, the Determination Balance Sheet and such amounts shall be
final and conclusive. If Heartland and CBCS disagree as to such calculations and
are unable to reconcile their differences in writing within five (5) Business
Days, the Effective Time shall be postponed and the items in dispute shall be
submitted to a mutually acceptable independent national accounting firm in the
United States (the “Independent Auditors”) for final determination, and




--------------------------------------------------------------------------------




the calculations shall be deemed adjusted in accordance with the determination
of the Independent Auditors and shall become binding, final and conclusive upon
all of the parties hereto. The Independent Auditors shall consider only the
items in dispute and shall be instructed to act within five (5) Business Days
(or such longer period as Heartland and CBCS may agree) to resolve all items in
dispute. CBCS and Heartland shall share equally the payment of reasonable fees
and expenses of the Independent Auditors.
(b)    To effectuate the Merger, at the Effective Time, and without any further
action of Heartland, CBCS or any holder of CBCS Capital Stock,


(i)    each issued and outstanding share of CBCS Common Stock (other than shares
to be canceled pursuant to Section 2.3(c) and Dissenting Shares)(the “Converted
Common Shares”) shall be canceled and extinguished and be converted into and
become a right to receive the Common Share Stock Consideration Per Share plus
the Common Share Cash Consideration Per Share; and


(ii)    each issued and outstanding share of CBCS Convertible Preferred Stock
(other than shares to be canceled pursuant to Section 2.3(c) and Dissenting
Shares) (the “Converted Preferred Shares” and together with “Converted Common
Shares,” the “Converted Shares”) shall be canceled and extinguished and be
converted into and become a right to receive the Preferred Share Stock
Consideration Per Share plus the Preferred Share Cash Consideration Per Share.


No fractional shares of Heartland Common Stock shall be issued for Converted
Shares, and in lieu of any fractional share, Heartland shall pay to each holder
of Converted Shares who otherwise would be entitled to receive a fractional
share of Heartland Common Stock, an amount of cash (without interest) equal to
the product of (a) the Average Closing Price multiplied by (b) the fractional
share interest to which such holder would otherwise be entitled (the “Fractional
Share Amount”).


(c)     Each share of CBCS Capital Stock held as treasury stock of CBCS or held
directly or indirectly by Heartland, other than shares held in a fiduciary
capacity or in satisfaction of a debt previously contracted, shall be canceled,
retired and cease to exist, and no exchange or payment shall be made with
respect thereto.


2.4    Additional Heartland Common Stock; Adjustments. If, between the date
hereof and the Effective Time, shares of Heartland Common Stock shall be changed
into a different number of shares or a different class of shares by reason of
any reclassification, recapitalization, split-up, combination, exchange of
shares or readjustment, or if a stock dividend thereon shall be declared with a
record date within such period, then the number of shares of Heartland Common
Stock issued to holders of Converted Shares at the Effective Time pursuant to
this Agreement will be appropriately and proportionately adjusted so that the
number of such shares of Heartland Common Stock (or such class of shares into
which shares of Heartland Common Stock have been changed) that will be issued in
exchange for the Converted Shares will equal the number of such shares that the
holders of Converted Shares would have received pursuant to such classification,
recapitalization, split-up, combination, exchange of shares,




--------------------------------------------------------------------------------




readjustment or stock dividend had the record date therefor been immediately
following the Effective Time.


2.5    Rights of Holders of CBCS Common Stock; Capital Stock of Heartland.


(a)     At and after the Effective Time and until surrendered for exchange, each
outstanding stock certificate which immediately prior to the Effective Time
represented the Converted Shares shall be deemed for all purposes to evidence
the right to receive the Merger Consideration, and the record holder of such
outstanding stock certificate shall, after the Effective Time, be entitled to
vote the shares of Heartland Common Stock into which such shares of CBCS Common
Stock shall have been converted on any matters on which the holders of record of
Heartland Common Stock, as of any date subsequent to the Effective Time, shall
be entitled to vote. In any matters relating to such stock certificates,
Heartland may rely conclusively upon the record of shareholders maintained by
CBCS containing the names and addresses of the holders of record of CBCS Common
Stock at the Effective Time.


(b)    At and after the Effective Time, each share of capital stock of Heartland
issued and outstanding immediately prior to the Effective Time shall remain an
issued and existing share of capital stock of the Surviving Corporation and
shall not be affected by the Merger.


2.6    Payment/Exchange of Certificates.


(a)     Payment of Merger Consideration; Exchange of Certificates. Within ten
(10) Business Days after the Closing, Heartland will cause to be distributed to
each holder of CBCS Common Stock and CBCS Convertible Preferred Stock, letters
of transmittal or other appropriate materials to facilitate the surrender of
certificates representing such stock for the Merger Consideration. Within ten
(10) Business Days after surrender to Heartland or to a paying agent appointed
by Heartland of any certificate which prior to the Effective Date represented a
Converted Share, Heartland or such paying agent shall distribute to the person
in whose name such certificate is registered, a certificate or certificates
representing the Stock Merger Consideration, cash in the amount of any
Fractional Share Amount and cash representing the Cash Merger Consideration.


(b)    Failure to Surrender Certificates. If outstanding certificates formerly
representing Converted Shares are not surrendered prior to the date on which the
Merger Consideration to which any holder of such shares is entitled as a result
of the Merger would otherwise escheat to or become the property of any
governmental unit or agency, the unclaimed consideration shall, to the extent
permitted by abandoned property and any other applicable law, become the
property of Heartland (and to the extent not in Heartland’s possession shall be
paid over to Heartland), free and clear of any and all claims or interest of any
person. Notwithstanding the foregoing, neither Heartland nor any other person
shall be liable to any former holder of CBCS Common Stock for any amount
delivered to a public official pursuant to applicable abandoned property,
escheat or other similar laws.


(c)    Lost Certificates. In the event that any certificate representing CBCS
Common Stock shall have been lost, stolen or destroyed, Heartland shall issue
and pay in




--------------------------------------------------------------------------------




exchange for such lost, stolen or destroyed certificate, upon the making of an
affidavit of that fact by the holder thereof in form satisfactory to Heartland’s
transfer agent, the Merger Consideration; provided, however, that Heartland’s
transfer agent may, as a condition precedent to the issuance and payment of the
Merger Consideration to which the holder of such certificate is entitled as a
result of the Merger, require the owner of such lost, stolen or destroyed
certificate to deliver a a bond in such sum as it may direct as indemnity
against any claim that may be made against Heartland, CBCS or any other party
with respect to the certificate alleged to have been lost, stolen or destroyed.


(d)    Dividends. Until outstanding certificates formerly representing Converted
Shares are surrendered as provided in Section 2.6(a) and (c), no dividend or
distribution payable to holders of record of Heartland Common Stock shall be
paid to any holder of such outstanding certificates, but upon surrender of such
outstanding certificates by such holder there shall be paid to such holder the
amount of any dividends or distributions (without interest) theretofore paid
with respect to such whole shares of Heartland Common Stock, but not paid to
such holder, and which dividends or distributions had a record date occurring on
or subsequent to the Effective Time.


(e)    Full Satisfaction. All Merger Consideration issued and paid upon the
surrender for exchange of Converted Shares in accordance with the terms and
conditions of this Agreement shall be deemed to have been issued and paid in
full satisfaction of all rights pertaining to such Converted Shares.


2.7    Dissenting Shares.


(a)    Notwithstanding any provision of this Agreement to the contrary, any
shares of CBCS Common Stock held by a holder (a “Dissenting Shareholder”) who
has demanded and perfected his demand for appraisal of his Shares in accordance
with Subchapter XIII of the WBCL and as of the Effective Time has neither
effectively withdrawn nor lost his right to such appraisal shall not represent a
right to receive Merger Consideration pursuant to Section 2.3 above, but in lieu
thereof the holder thereof shall be entitled to only such rights as are granted
by the WBCL. Heartland shall make any and all payments to holders of shares of
CBCS Common Stock with respect to such demands.


(b)    Notwithstanding the provisions of Section 2.7(a) above, if any Dissenting
Shareholder demanding appraisal of such Dissenting Shareholder’s shares of CBCS
Common Stock (“Dissenting Shares”) under the WBCL shall effectively withdraw or
lose (through failure to perfect or otherwise) such Shareholder’s right to
appraisal, then as of the Effective Time or the occurrence of such event,
whichever later occurs, such Dissenting Shares shall automatically be converted
into and represent only the right to receive the Merger Consideration as
provided in Section 2.3 above upon surrender of the certificate or certificates
representing such Dissenting Shares.


(c)    CBCS shall give Heartland prompt notice of any demands by a Dissenting
Shareholder for payment, or notices of intent to demand payment received by CBCS
under Chapter XIII of the WBCL and Heartland shall have the right, at its
expense, to participate in all negotiations and proceedings with respect to such
demands. CBCS shall not, except with the




--------------------------------------------------------------------------------




prior written consent of Heartland (which will not be unreasonably withheld or
delayed) or as otherwise required by law, make any payment with respect to, or
settle, or offer to settle, any such demands.


2.8    The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of Heartland or at a
location otherwise agreed upon by CBCS and Heartland. The Closing will take
place as soon as practicable once the conditions in Article 6 have been
satisfied but in any event (x) within ten (10) Business Days after the date on
which all such conditions have been satisfied, or (y) on an earlier date after
such conditions have been satisfied that is within thirty (30) days after CBCS
has paid and extinguished obligations under the Designated Agreements if it has
made such payments, unless the parties otherwise agree (the “Closing Date”). The
failure of the Closing will not ipso facto result in termination of this
Agreement and will not relieve any party of any obligation under this Agreement.


(a)    Subject to the conditions set forth in this Agreement, on the Closing
Date, CBCS will deliver to Heartland:


(i)     the certificate of CBCS, dated the Closing Date, required by
Section 7.3(c);


(ii)    the certificate of CBCS, dated the Closing Date, required by
Section 7.3(d):


(iii)    a certificate of CBCS dated the Closing Date (A) stating the number of
shares of CBCS Common Stock and CBCS Convertible Preferred Stock outstanding
immediately prior to the Closing, and (B) stating that there are no other shares
of CBCS capital stock or options, warrants, rights to acquire, or securities
convertible into CBCS capital stock, outstanding as of the Closing Date, and the
number of shares of CBCS Common Stock for which dissenters’ rights are
applicable.


(iv)    a copy of the text of the resolutions adopted by the board of directors
of CBCS authorizing the execution, delivery and performance of this Agreement,
certified by an appropriate officer of CBCS;


(v)    a copy of the text of the resolutions adopted by the shareholders of CBCS
approving the Merger, certified by an appropriate officer of CBCS;


(vi)    duly executed copies of all Required Consents;


(vii)    a copy of the text of the resolutions adopted by the board of directors
of CBT, and by CBCS as the sole shareholder of CBT, authorizing the Bank Merger;


(viii)    certificates representing all outstanding shares of CBT capital stock,
which shall be free of any Encumbrance;






--------------------------------------------------------------------------------




(ix)    the minute books, stock transfer records, corporate seal and other
materials related to the corporate administration of CBCS, CBT and any
Subsidiary;


(x)    resignations in writing (effective as of the Closing Date) from the
directors of CBT and any other Subsidiaries, as Heartland may have requested
prior to the Closing Date;


(xi)    evidence of title insurance commitments, policies, riders and surveys in
accordance with Section 6.4;


(xii)    releases of all Encumbrances on the Operating Real Property, other than
Permitted Encumbrances;


(xiii)    certificates dated as of a date not earlier than the third Business
Day prior to the Closing as to the good standing of CBCS executed by the
appropriate officials of the State of Wisconsin and each jurisdiction in which
CBCS is licensed or qualified to do business as a foreign corporation and
payment of all applicable state Taxes by CBCS; and


(xiv)    such other certificates, documents and instruments that Heartland
reasonably requests for the purpose of (1) evidencing the accuracy of CBCS’s
representations and warranties, (2) evidencing the performance and compliance by
CBCS with agreements contained in this Agreement, (3) evidencing the
satisfaction of any condition referred to in Section 7.3(c) or (4) otherwise
facilitating the consummation of the transactions contemplated by this
Agreement.


(b)    Subject to the conditions set forth in this Agreement, on the Closing
Date, Heartland will deliver to CBCS:


(i)    the certificate of Heartland, dated the Closing Date, required by
Section 7.2(c);


(ii)    the certificate of Heartland, dated the Closing Date, required by
Section 7.2(d);


(iii)    such other certificates, documents and instruments that CBCS reasonably
requests for the purpose of (1) evidencing the accuracy of Heartland’s
representations and warranties, (2) evidencing the performance and compliance by
Heartland with agreements contained in this Agreement, (3) evidencing the
satisfaction of any condition referred to in Section 7.2 or (4) otherwise
facilitating the consummation of the transactions contemplated by this
Agreement.


2.9    Tax-Free Reorganization. The acquisition contemplated by this Agreement
is intended to be a reorganization within the meaning of Section 368(a)(1)(A) of
the Code and this




--------------------------------------------------------------------------------




Agreement is intended to be a “plan of reorganization” within the meaning of the
Treasury Regulations promulgated under Section 368 of the Code. Each party to
this Agreement agrees to treat this acquisition as a reorganization within the
meaning of Section 368(a)(1)(A) of the Code and agrees to treat this Agreement
as a “plan of reorganization” within the meaning of the Treasury Regulations
under Section 368 of the Code, unless and until there is a determination, within
the meaning of Section 1313 of the Code, that such treatment is not correct.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF HEARTLAND
    
Heartland hereby represents and warrants to CBCS as follows:


3.1    Organization and Qualification. Heartland is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite corporate power to carry on its business as now
conducted. Heartland is registered as a bank holding company under Bank Holding
Company Act of 1956, as amended (the “Bank Holding Company Act”). Heartland is
licensed or qualified to do business in every jurisdiction in which the nature
of its business or its ownership of property requires it to be licensed or
qualified, except where the failure to be so licensed or qualified would not
have or would not reasonably be expected to have a Material Adverse Effect on
Heartland.


3.2    Authority Relative to this Agreement; Non-Contravention. Heartland has
the requisite corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder. The execution and delivery of this
Agreement by Heartland and the consummation by Heartland of the transactions
contemplated hereby have been duly authorized by the Board of Directors of
Heartland, and no other corporate proceedings on the part of Heartland are
necessary to authorize this Agreement, the Merger and such transactions. This
Agreement has been duly executed and delivered by Heartland and constitutes a
valid and binding obligation of Heartland, enforceable in accordance with its
terms, subject to the Remedies Exception. Heartland is not subject to, or
obligated under, any provision of (a) its Charter or Bylaws, (b) any agreement,
arrangement or understanding, (c) any license, franchise or permit or (d)
subject to obtaining the approvals referred to in the next sentence, any law,
regulation, order, judgment or decree, which would be breached or violated, or
in respect of which a right of termination or acceleration or any encumbrance on
any of its or any of its subsidiaries’ assets would be created, by its
execution, delivery and performance of this Agreement or the consummation by it
of the transactions contemplated hereby, other than any such breaches or
violations which will not, individually or in the aggregate, have a Material
Adverse Effect on Heartland, or the consummation of the transactions
contemplated hereby. Other than in connection with obtaining any approvals from
the FRB for the Merger required under Bank Holding Company Act and any approvals
from WDFI for the Merger required under Section 221.0901 of the Wisconsin
Banking Law (the “WBL”); approvals from the Federal Deposit Insurance
Corporation (“FDIC”) for the Bank Merger required under Bank Merger Act and from
the WDFI for the Bank Merger required under the WBL (such approvals under Bank
Holding Company Act, the WBL and Bank Merger Act being hereafter collectively
referred to as the “Regulatory Approvals”); approvals to issue the Parent Common
Stock under the Securities Act of 1933, as amended, and the rules and
regulations thereunder (the “1933 Act”), under state securities or blue sky
laws, and the rules and regulations thereunder (“Blue Sky Laws”), and under the
rules of the Nasdaq Stock Market, Inc. (the “NASDAQ”); filings with respect to
the




--------------------------------------------------------------------------------




Merger under the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (the “Exchange Act”); and the filing with respect to the
Merger of a certificate of merger with the Secretary of State of Delaware and
the articles of merger with the WDFI, no authorization, consent or approval of,
or filing with, any public body, court or authority is necessary on the part of
Heartland for the consummation by it of the transactions contemplated by this
Agreement, except for such authorizations, consents, approvals and filings as to
which the failure to obtain or make would not, individually or in the aggregate,
have a Material Adverse Effect on Heartland or the consummation of the
transactions contemplated hereby.


3.3    Validity of Heartland Common Stock. The shares of Heartland Common Stock
to be issued pursuant to this Agreement will be, when issued (a) duly
authorized, validly issued, fully paid and nonassessable and free and clear of
any Encumbrance and (b) authorized for listing on The NASDAQ Global Select
Market or other national securities exchange upon official notice of issuance.


3.4    Capital Stock. The authorized capital stock of Heartland consists of
25,000,000 shares of Heartland Common Stock, par value $1.00 per share, and
200,000 shares of preferred stock, par value $1.00 per share, of which 16,000
shares have been designated Series A Junior Participating Preferred Stock,
81,698 shares have been designated Series B Fixed Rate Cumulative Perpetual
Preferred Stock, and 81,698 shares have been designated Series C Fixed Rate
Cumulative Perpetual Preferred Stock. As of September 30, 2014, (a) 18,455,550
shares of Heartland Common Stock were issued and outstanding (including no
shares of Heartland Common Stock held in treasury), and 368,026 shares of
Heartland Common Stock were reserved for issuance pursuant to Heartland’s
employee stock option, incentive, and employee stock purchase plans; (b) no
shares of Series A Junior Participating Preferred Stock were issued and
outstanding; (c) no shares of Series B Fixed Rate Cumulative Perpetual Preferred
Stock were issued and outstanding and (d) 81,698 shares of Series C Fixed Rate
Cumulative Perpetual Preferred Stock were issued and outstanding.


3.5    Exchange Act Reports.


(a)    Prior to the execution of this Agreement, Heartland has made available to
CBCS complete and accurate copies of (i) Heartland’s Annual Reports on Form 10-K
for the years ended December 31, 2011, 2012 and 2013, as amended (the “Heartland
10-K Reports”), as filed under the Exchange Act with the Securities and Exchange
Commission (the “SEC”), (ii) all Heartland proxy statements and annual reports
to shareholders used in connection with meetings of Heartland shareholders held
since January 1, 2011, and (iii) Heartland’s Quarterly Report on Form 10-Q for
the quarter ended June 30, 2014 (the “Heartland 10-Q Report”), as filed under
the Exchange Act with the SEC. As of their respective dates, such documents (x)
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (y) complied as to form in all material respects with the
applicable laws and rules and regulations of the SEC. Since January 1, 2011,
Heartland has filed all reports that it was required to file with the SEC
pursuant to the Exchange Act.


(b)    Heartland financial statements (including any footnotes thereto)
contained in Heartland 10-K Reports and Heartland 10-Q Report were prepared in
accordance with GAAP




--------------------------------------------------------------------------------




applied on a consistent basis during the periods involved and fairly present the
consolidated financial position of Heartland and its subsidiaries as of the
dates thereof and the consolidated results of operations, changes in
shareholders’ equity and cash flows for the periods then ended.


3.6    No Material Adverse Changes. Since June 30, 2014, and except as otherwise
disclosed in reports filed with the SEC, there has been no material adverse
change in, and no event, occurrence or development in the business of Heartland
or its subsidiaries, taken as a whole, that, taken together with other events,
occurrences and developments with respect to such business, has had or would
reasonably be expected to have a Material Adverse Effect.


3.7    Reports and Filings. Since January 1, 2011, each of Heartland and its
subsidiaries has filed each report or other filing it was required to file with
any federal or state banking or bank holding company or other regulatory
authority having jurisdiction over it (together with all exhibits thereto, the
“Heartland Regulatory Reports”), except for such reports and filings which the
failure to so file would not have a Material Adverse Effect on Heartland. As of
their respective dates or as subsequently amended prior to the date hereof, each
Heartland Regulatory Report was true and correct in all material respects and
complied in all material respects with applicable laws, rules and regulations.


3.8    Regulatory Approvals. As of the date hereof, Heartland is not aware of
any fact that would likely result in the Regulatory Approvals not being
obtained.


3.9    Certain Tax Matters. Neither Heartland nor any Affiliate has taken or
agreed to take any action or knows of any circumstances that would prevent the
acquisition contemplated by this Agreement from qualifying as a reorganization
within the meaning of Section 368(a)(1)(A) of the Code.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER


CBCS hereby represents and warrants to Heartland that, except as described in
the Disclosure Schedules:
4.1    Organization and Qualification


(a)    CBCS is a bank holding company registered under Bank Holding Company Act.
CBCS is a corporation duly organized, validly existing and in good standing
under the laws of the State of Wisconsin, and has the requisite corporate power
to carry on its business as now conducted. Except for CBT and Sheboygan
Statutory Trust I (the “Direct Subsidiary”), CBCS has no direct Subsidiary. Each
Direct Subsidiary is a corporation, or statutory trust duly organized and
validly existing under the laws of its jurisdiction of formation and in good
standing under all laws, rules, and regulations of any other jurisdiction in
which the nature of its business or its ownership of property requires it to be
qualified, except where the failure to be so qualified would not have a Material
Adverse Effect. Each Direct Subsidiary has all requisite power and authority
(including all licenses, franchises, permits and other governmental
authorizations as are legally required) to carry on its business as now being
conducted, to own, lease and operate its properties and assets as now owned,
leased or operated and to enter into and to carry on the business and activities
now conducted by such Direct




--------------------------------------------------------------------------------




Subsidiary. CBCS is, and as of the Closing Date will be, the lawful record and
beneficial owner of all of the outstanding securities of CBT and each Direct
Subsidiary, free and clear of any Encumbrance (other than transfer restrictions
imposed by applicable federal and state securities laws). The copies of the
Charter and Bylaws, if applicable, of each of CBCS and each Direct Subsidiary
which have been provided to Heartland prior to the date of this Agreement are
correct and complete and reflect all amendments made thereto through the date
hereof.


(b)    CBT is a Wisconsin state banking association duly organized, validly
existing and in good standing under the laws of the state of Wisconsin. CBT has
the requisite corporate power and authority (including all Governmental
Authorizations as are legally required) to carry on its business as now being
conducted, to own, lease and operate its properties and assets as now owned,
leased or operated and to enter into and to carry on the business and activities
now conducted by it. CBT is an insured bank as defined in the Federal Deposit
Insurance Act, as amended (the “FDIA”). Except for those Subsidiaries set forth
on Schedule 4.1(b) (the “Bank Subsidiaries”), CBT does not own or control any
Affiliate or Subsidiary. The nature of the business of CBT does not require it
to be qualified to do business in any jurisdiction other than the State of
Wisconsin. Except for the specific ownership interests in the Bank Subsidiaries
set forth on Schedule 4.1(b), CBT has no equity interest, direct or indirect, in
any other bank or corporation or in any partnership, joint venture or other
business enterprise or entity, except as acquired through settlement of
indebtedness, foreclosure, the exercise of creditors’ remedies or in a fiduciary
capacity. Each Bank Subsidiary is a corporation or limited liability company
duly organized and validly existing under the laws of its jurisdiction of
formation and in good standing under all laws, rules, and regulations of any
other jurisdiction in which the nature of its business or its ownership of
property requires it to be qualified, except where the failure to be so
qualified would not have a Material Adverse Effect. Each Bank Subsidiary has all
requisite corporate power and authority (including all Governmental
Authorizations as are legally required) to carry on its business as now being
conducted, to own, lease and operate its properties and assets as now owned,
leased or operated and to enter into and to carry on the business and activities
now conducted by it. CBT is, and as of the Closing Date will be, the lawful
record and beneficial owner of all of the outstanding securities of each Bank
Subsidiary, free and clear of any liens, claims, encumbrances, security
interests or restrictions of any kind (other than transfer restrictions imposed
by applicable federal and state securities laws).


4.2    Authority Relative to this Agreement; Non-Contravention. CBCS has the
requisite corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder. The execution and delivery of this
Agreement by CBCS and the consummation by CBCS of the transactions contemplated
hereby have been duly authorized by the Board of Directors of CBCS and, other
than the approval of the Merger by holders of a majority of the CBCS Common
Stock (the “Required CBCS Shareholder Vote”), no other corporate proceedings on
the part of CBCS are necessary to authorize this Agreement, the Merger and such
transactions. This Agreement has been duly executed and delivered by CBCS and
constitutes a valid and binding obligation of CBCS, enforceable in accordance
with its terms, subject to the Remedies Exception. Except as disclosed on
Schedule 4.2(a), neither CBCS nor any Subsidiary is subject to, or obligated
under, any provision of (i) its Charter or Bylaws, (ii) any agreement,
arrangement or understanding, (iii) any license, franchise or permit or (iv)
subject to obtaining the approvals referred to in the next sentence, any law,
regulation, order, judgment or decree, which would be breached or violated, or
in respect of which a right of




--------------------------------------------------------------------------------




termination or acceleration or any encumbrance on any of its assets would be
created, by the execution, delivery or performance of this Agreement, or the
consummation of the transactions contemplated hereby, other than any such
breaches or violations which will not, individually or in the aggregate, have a
Material Adverse Effect. Other than the Regulatory Approvals and the filing of a
certificate of merger with the Secretary of State of Delaware and the articles
of merger with the WDFI, no Governmental Authorization is necessary on the part
of CBCS or any Subsidiary for the consummation by CBCS of the transactions
contemplated by this Agreement, except for such Governmental Authorizations as
to which the failure to obtain or make would not, individually or in the
aggregate, have a Material Adverse Effect.


4.3    Capitalization. The authorized, issued and outstanding capital stock of
CBCS consists of (a) 3,000,000 shares of CBSC Common Stock, of which 1,926,607
shares are issued and outstanding, and (b) 100,000 shares of Nonvoting Preferred
Stock, no par value, issuable in series, of which (i) 16,456 shares have been
designated Series A Cumulative, Nonvoting Preferred Stock, of which no shares
are issued or outstanding, (ii) 500 shares have been designated Series B
Cumulative, Nonvoting Preferred Stock, of which no shares are issued or
outstanding, and (iii) 200 shares have been designated Series C Perpetual,
Convertible Preferred Stock, of which 98 shares are issued and outstanding.
Except as set forth on Schedule 4.3, all of the issued and outstanding shares of
capital stock of CBT and each of the other Subsidiaries are owned by CBCS, free
and clear of any lien, pledge, security interest, encumbrance or charge of any
kind, other than encumbrances arising as a result of requisite regulatory
approvals for transfer. The issued and outstanding shares of capital stock of
each of CBCS and the Subsidiaries are duly authorized, validly issued, fully
paid and nonassessable and have not been issued in violation of any preemptive
rights. There are no options, warrants, conversion privileges or other rights,
agreements, arrangements or commitments obligating CBCS or any Subsidiary to
issue, sell, purchase or redeem any shares of their capital stock or securities
or obligations of any kind convertible into or exchangeable for any shares of
their capital stock or of any of their subsidiaries or affiliates, nor are there
any stock appreciation, phantom or similar rights outstanding based upon the
book value or any other attribute of any of the capital stock of CBCS or any
Subsidiary, or the earnings or other attributes of CBCS or any Subsidiary.


4.4    Financial Statements.


(a)    CBCS has furnished Heartland with copies of its audited consolidated
balance sheets as of December 31, 2011, 2012 and 2013 and the related statements
of operations, changes in shareholders’ equity and cash flows for the years then
ended (collectively, together with any notes thereto, the “CBCS Annual Financial
Statements”). CBCS has furnished Heartland with copies of its unaudited
consolidated balance sheets as of June 30, 2014 and 2013, and the related
statements of operations for the six-month periods then ended. The consolidated
balance sheet of CBCS and Subsidiaries as of June 30, 2014 is herein referred to
as the “Latest CBCS Balance Sheet,” and the related statements of operations are
herein referred to as the “Related CBCS Statements.” The Annual CBCS Financial
Statements, the Latest CBCS Balance Sheet and the Related CBCS Statements are
collectively referred to as the “CBCS Financial Statements.” The CBCS Financial
Statements are based upon the books and records of CBCS and the Subsidiaries,
and have been prepared in accordance with GAAP (except as disclosed on Schedule
4.4(a)) applied on a consistent basis during the periods involved. The CBCS
Financial Statements fairly present the consolidated financial position of CBCS
and Subsidiaries as of the




--------------------------------------------------------------------------------




dates thereof and the consolidated results of operations and, as applicable,
changes in shareholders’ equity and cash flows for the periods then ended.


(b)    CBCS has furnished Heartland with copies of the audited balance sheets of
CBT as of December 31, 2011, 2012 and 2013 and the related statements of
operations, changes in shareholders’ equity and cash flows for the years then
ended (together with any notes thereto, the “CBT Annual Financial Statements”).
CBCS has furnished Heartland with copies of the balance sheets of CBT as of June
30, 2014 and 2013 and the related statement of operations for the six-month
periods then ended. The balance sheet of CBT as of June 30, 2014 is herein
referred to as the “Latest CBT Balance Sheet,” and the related statement of
income for the six-month period then ended is herein referred to as the “Related
CBT Statements.” The Annual CBT Financial Statements, the Latest CBT Balance
Sheet and the Related CBCS Statements are collectively referred to as the “CBT
Financial Statements.” The CBT Financial Statements are based upon the books and
records of CBT and have been prepared in accordance with GAAP (except as
disclosed on Schedule 4.4(b)) applied on a consistent basis during the periods
involved. The CBT Financial Statements fairly present the financial position of
CBT as of the dates thereof and the results of operations and, as applicable,
changes in shareholder’s equity and cash flows for the periods then ended.


(c)    The Latest CBCS Balance Sheet and the Latest CBT Balance Sheet are
collectively referred to as the “Latest Balance Sheets,” and the Related CBCS
Statements and the Related CBT Statements are collectively referred to as the
“Related Statements.”


4.5    Absence of Undisclosed Liabilities. Except as reflected or expressly
reserved against in the Latest Balance Sheets, neither CBCS, CBT nor any other
Subsidiary has any Liability, except (a) Liabilities that have arisen after the
date of the Latest Balance Sheet in the Ordinary Course of Business, (b)
Liabilities not required to be reflected in a balance sheet prepared in
accordance with GAAP or disclosed in the footnotes thereto; or (c) obligations
under Contracts listed on a Disclosure Schedule to this Agreement or under a
Contract not required to be listed on such a Disclosure Schedule; provided that
in the case of all of the exceptions set forth in clauses (a), (b) and (c), (i)
none of such Liabilities is a material uninsured Liability for breach of
Contract, breach of warranty, tort, infringement, Litigation or violation of
Governmental Order, Governmental Authorization or Law, and (ii) none of such
Liabilities, individually or in the aggregate, would have a Material Adverse
Effect. As of the date of this Agreement, and except as set forth in
Schedule 4.5, there are no agreements or commitments binding upon CBCS or any
Subsidiary, including CBT, to extend credit, in the amount per “one borrower”
(as combined and aggregated as set forth in 12 C.F.R. §32.5), of $500,000 or
more, except as set forth on Schedule 4.5.


4.6    Loans


(a)    The documentation relating to each loan made by CBT and relating to all
security interests, mortgages and other liens with respect to all collateral for
each such loan are adequate for the enforcement of the material terms of each
such loan and of the related security interests, mortgages and other liens. The
terms of each such loan and of the related security interests, mortgages and
other liens comply in all material respects with all applicable laws, rules




--------------------------------------------------------------------------------




and regulations (including, without limitation, laws, rules and regulations
relating to the extension of credit).
(b)    Except as shown on the books and records of CBCS as provided to Heartland
on or prior to the date hereof, there are no loans, leases, other extensions of
credit or commitments to extend credit of CBCS, CBT or any other Subsidiary that
have been or, to the Knowledge of CBCS, should have been classified by CBCS, CBT
or any other Subsidiary as non-accrual, as restructured, as 90 days past due, as
still accruing and doubtful of collection or any comparable classification. CBCS
and CBT have disclosed all of the substandard, doubtful, loss, nonperforming or
problem loans of CBT on the internal watch list of CBT, a copy of which as of
September 30, 2014, has been provided to Heartland. In response to a request for
information by Heartland, CBCS has provided to Heartland other written
information concerning the loan portfolios of CBT that is true, correct and
complete in all material respects, and no material information with respect to
the loan portfolios of CBT has been withheld from Heartland.
4.7    Reports and Filings. Since January 1, 2011, each of CBCS and the
Subsidiaries, including CBT, has filed each report or other filing that it was
required to file with any federal or state banking, bank holding company or
other applicable Governmental Authority having jurisdiction over it, including
the FRB, the FDIC and the WDFI (together with all exhibits thereto, the “CBCS
Regulatory Reports”). CBCS has provided or made available to Heartland copies of
all of CBCS Regulatory Reports. As of their respective dates or as subsequently
amended prior to the date hereof, each of CBCS Regulatory Reports was true and
correct and complied in all material respects with applicable laws, rules and
regulations.
4.8    Subsidiaries. Except for the stock of CBT owned by CBCS and except as
otherwise disclosed on Schedule 4.8, neither CBCS nor CBT owns any stock,
partnership interest, joint venture interest or any other security issued by any
other corporation, organization or entity, except securities owned by CBT in the
ordinary course of its business. Except as otherwise disclosed on Schedule 4.8,
all of the Subsidiaries set forth in Schedule 4.8 have ceased conducting
business, are inactive and are not subject to any Liability.


4.9    Books and Records. The books of account of CBCS and the Subsidiaries,
including CBT, are complete and correct and have been maintained in accordance
with sound business practices. To the Knowledge of CBCS, each transaction is
properly and accurately recorded on the books and records of CBCS or CBT, and
each document upon which entries in CBCS or CBT’s books and records are based is
complete and accurate in all respects. CBCS, CBT and each other Subsidiary,
maintains a system of internal control over financial reporting sufficient to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements in accordance with GAAP, including
reasonable assurance (A) that transactions are executed in accordance with
management’s general or specific authorizations and recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability and (B) regarding prevention or timely detection
of any unauthorized acquisition, use or disposition of assets that could have a
material effect on the Company’s financial statements. The minute books and
stock or equity records of each of CBCS and the Subsidiaries, including CBT, all
of which have been made available to Heartland, are complete and correct. The
minute books of each of CBCS and the




--------------------------------------------------------------------------------




Subsidiaries, including CBT, contain accurate records of all meetings held and
actions taken by the holders of stock or equity interests, the boards of
directors and committees of the boards of directors or other governing body of
each of CBCS and the Subsidiaries, including CBT, and no meeting of any such
holders, boards of directors or other governing body or committees has been held
for which minutes are not contained in such minute books. At the Closing, all
such books and records will be in the possession of CBCS.


4.10    No Material Adverse Changes. Since the date of the Latest Balance
Sheets, there has been no material adverse change in, and no event, occurrence
or development in the business of CBCS or CBT that, taken together with other
events, occurrences and developments with respect to such business, has had, or
would reasonably be expected to have, a Material Adverse Effect.


4.11    Absence of Certain Developments. Except as contemplated by this
Agreement or as set forth in the Latest Balance Sheets, the Related Statements
or on Schedule 4.11, since June 30, 2014, neither CBCS, CBT nor any other
Subsidiary has:


(a)    issued or sold any of its equity securities, securities convertible into
or exchangeable for its equity securities, warrants, options or other rights to
acquire its equity securities, or any bonds or other securities, except deposit
and other bank obligations and investment securities in the ordinary course of
business;


(b)    redeemed, purchased, acquired or offered to acquire, directly or
indirectly, any shares of its capital stock or other securities;


(c)    split, combined or reclassified any of its outstanding shares of capital
stock or declared, set aside or paid any dividends or other distribution payable
in cash, property or otherwise with respect to any shares of its capital stock
of CBCS or CBT or other securities;


(d)    incurred any Liability (other than Liabilities not required to be
reflected in a balance sheet prepared in accordance with GAAP or the disclosed
in the footnotes thereto), whether due or to become due, other than in the
Ordinary Course of Business and consistent with safe and sound banking
practices;


(e)    discharged or satisfied any Encumbrance or paid any Liability other than
in the Ordinary Course of Business and consistent safe and sound banking
practices;


(f)    mortgaged or subjected to Encumbrance any of its property, business or
assets, tangible or intangible except (i) for Permitted Encumbrances, (ii) for
pledges of assets to secure public funds deposits, and (iii) for those assets
and properties disposed of for fair value in the Ordinary Course of Business
since June 30, 2014;


(g)    sold, transferred or otherwise disposed of any of its assets or canceled
any material debts or claims or waived any rights of material value, other than
in the Ordinary Course of Business and consistent with prudent banking
practices;






--------------------------------------------------------------------------------




(h)    suffered any theft, damage, destruction or loss of or to any property or
properties owned or used by it, whether or not covered by insurance, which
would, individually or in the aggregate, have a Material Adverse Effect;


(i)    made or granted any bonus or any wage, salary or compensation increase or
severance or termination payment to, or promoted, any director, officer,
employee, group of employees or consultant, entered into any employment contract
or hired any employee, in each case, other than in the Ordinary Course of
Business and consistent with past practice as such past practice has been
disclosed to Heartland;


(j)    made or granted any increase in the benefits payable under any employee
benefit plan or arrangement, amended or terminated any existing employee benefit
plan or arrangement or adopted any new employee benefit plan or arrangement,
except as required by law;


(k)    made any single or group of related capital expenditures or commitment
therefor in excess of $50,000 or entered into any lease or group of related
leases with the same party which involves aggregate lease payments payable of
more than $50,000 for any individual lease or involves more than $100,000 for
any group of related leases in the aggregate;


(l)    acquired (by merger, exchange, consolidation, acquisition of stock or
assets or otherwise) any corporation, partnership, joint venture or other
business organization or division or material assets thereof, or assets or
deposits that are material to CBCS;


(m)    taken any other action or entered into any other transaction other than
in the Ordinary Course of Business;


(n)    made any change in its accounting methods or practices, other than
changes required by law or regulation made in accordance with GAAP or regulatory
accounting principles generally applicable to depository institutions such as
CBT, as the case may be; or


(o)    agreed to do any of the foregoing.


4.12    Properties.


(a)    The real properties owned by, or demised by the leases to, CBCS, CBT and
the other Subsidiaries are listed on Schedule 4.12, and constitute all of the
real property owned, leased (whether or not occupied and including any leases
assigned or leased premises sublet for which CBCS remains liable), owned, used
or occupied by CBCS, CBT or any other Subsidiary


(b)    CBCS or CBT owns good and marketable title to each parcel of real
property identified on Schedule 4.12 as being owned by CBCS or CBT (the “Owned
Real Property”), free and clear of any Encumbrance, except for Permitted
Encumbrances.


(c)    The leases of real property listed on Schedule 4.12 as being leased by
CBCS, CBT or another Subsidiary (the “Leased Real Property” and together with
the Owned Real Property is hereafter referred to as the “Real Property,” and the
Real Property occupied by




--------------------------------------------------------------------------------




CBCS, CBT or another Subsidiary in the conduct of their respective businesses is
hereafter referred to as the “Operating Real Property”) are in full force and
effect, and CBCS, CBT or another Subsidiary holds a valid and existing leasehold
interest under each of the leases for the term listed on Schedule 4.12. The
Leased Real Property is subject to no Encumbrance or interests that would
entitle the holder thereof to interfere with or disturb use or enjoyment of the
Leased Real Property or the exercise by the lessee of its rights under such
lease so long as the lessee is not in default under such lease.


(d)    Each parcel of Operating Real Property has access sufficient for the
conduct of the business as conducted by CBCS, CBT or any Subsidiary on such
parcel of Operating Real Property to public roads and to all utilities,
including electricity, sanitary and storm sewer, potable water, natural gas,
telephone, fiberoptic, cable television, and other utilities used in the
operation of the business at that location. The zoning for each parcel of
Operating Real Property permits the existing improvements and the continuation
of the business being conducted thereon as a conforming use. To the Knowledge of
CBCS, neither CBCS, CBT nor any other Subsidiary is in violation of any
applicable zoning ordinance or other Law relating to the Operating Real
Property, and neither CBCS, CBT nor any other Subsidiary has received any
written notice of any such violation or the existence of any condemnation or
other proceeding with respect to any of the Operating Real Property. The
buildings and other improvements are located within the boundary lines of each
parcel of Operating Real Property and do not encroach over applicable setback
lines. To the Knowledge of CBCS, there are no improvements contemplated to be
made by any Governmental Entity, the costs of which are to be assessed as
assessments, special assessments, special Taxes or charges against any of the
Operating Real Property


(e)    Each of CBCS, CBT and the other Subsidiaries has good and marketable
title to, or a valid leasehold interest in, the buildings, machinery, equipment
and other tangible assets and properties used by it, located on its premises or
shown in the Latest Balance Sheet, free and clear of all Encumbrances, except
for Permitted Encumbrances and properties and assets disposed of in the Ordinary
Course of Business since the date of the Latest Balance Sheet.


(f)    Except as set forth in Schedule 4.12, all of the buildings, fixtures,
furniture and equipment necessary for the conduct of the business of CBCS or CBT
are in adequate condition and repair, ordinary wear and tear excepted, and are
usable in the Ordinary Course of Business. Each of CBCS and CBT owns, or leases
under valid leases, all buildings, fixtures, furniture, personal property, land
improvements and equipment necessary for the conduct of its business as it is
presently being conducted.


4.13    Environmental Matters.


(a)    As used in this Section 4.13(a), the following terms have the following
meanings:


(i)    “Environmental Costs” means any and all costs and expenditures, including
any fees and expenses of attorneys and of environmental consultants or engineers
incurred in connection with investigating, defending, remediating or otherwise
responding to any Release of Hazardous Materials, any violation or alleged
violation of Environmental Law, any fees, fines, penalties or charges




--------------------------------------------------------------------------------




associated with any governmental authorization, or any actions necessary to
comply with any Environmental Law.


(ii)    “Environmental Law” means any law, governmental authorization or
governmental order relating to pollution, contamination, Hazardous Materials or
protection of the environment.


(iii)    “Hazardous Materials” means any dangerous, toxic or hazardous
pollutant, contaminant, chemical, waste, material or substance as defined in or
governed by any law relating to such substance or otherwise relating to the
environment or human health or safety, including any waste, material, substance,
pollutant or contaminant that might cause any injury to human health or safety
or to the environment or might subject the owner or operator of the Real
Property to any Environmental Costs or liability under any Environmental Law.


(iv)    “List” means the United States Environmental Protection Agency’s
National Priorities List of Hazardous Waste Sites or any other list, schedule,
log, inventory or record, however defined, maintained by any governmental entity
with respect to sites from which there has been a Release of Hazardous
Materials.


(v)    “Regulatory Action” means any litigation with respect to CBCS or any
Subsidiary brought or instigated by any governmental entity in connection with
any Environmental Costs, Release of Hazardous Materials or any Environmental
Law.


(vi)    “Release” means the spilling, leaking, disposing, discharging, emitting,
depositing, ejecting, leaching, escaping or any other release or threatened
release, however defined, whether intentional or unintentional, of any Hazardous
Material.


(vii)    “Third-Party Environmental Claim” means any litigation (other than a
Regulatory Action) based on negligence, trespass, strict liability, nuisance,
toxic tort or any other cause of action or theory relating to any Environmental
Costs, Release of Hazardous Materials or any violation of Environmental Law.


(b)    No Third-Party Environmental Claim or Regulatory Action is pending or, to
the Knowledge of CBCS, threatened against CBCS or any Subsidiary.


(c)    The Owned Real Property is not, and to CBCS’s Knowledge the Leased Real
Property is not, listed on a List.


(d)    All transfer, transportation or disposal of Hazardous Materials by CBCS,
CBT or any other Subsidiary to properties not owned, leased or operated by CBCS,
CBT or any other Subsidiary has been in compliance with applicable Environmental
Law. CBCS has not transported or arranged for the transportation of any
Hazardous Materials to any location that is (i) listed on a List, (ii) listed
for possible inclusion on any List or (iii) the subject of any Regulatory Action
or Third-Party Environmental Claim.






--------------------------------------------------------------------------------




(e)    To CBCS’s Knowledge, no Owned Real Property has ever been used as a
landfill, dump or other disposal, storage, transfer, handling or treatment area
for Hazardous Materials, or as a gasoline service station or a facility for
selling, dispensing, storing, transferring, disposing or handling petroleum
and/or petroleum products.


(f)    There has not been any Release of any Hazardous Material by CBCS, CBT or
any other Subsidiary, or any person under their respective control, or to the
Knowledge of CBCS by any other person, on, under, about, from or in connection
with the Real Property, including the presence of any Hazardous Materials that
have come to be located on or under the Real Property from another location.


(g)    The Operating Real Property has been so used and operated in compliance
with all applicable Environmental Law.


(h)    Each of CBCS, CBT and the other Subsidiaries has obtained all
Governmental Authorizations relating to the Environmental Law necessary for the
operations of CBCS and each of its Subsidiaries and all such Governmental
Authorizations relating to the Environmental Law are listed on Schedule 4.13. To
CBCS’s Knowledge, the Governmental Authorizations relating to the Environmental
Law will be valid and in full force and effect upon consummation of the
transactions contemplated by this Agreement. Each of CBCS, CBT and the other
Subsidiaries has filed all reports and notifications required to be filed under
and pursuant to all applicable Environmental Law.


(i)    No Hazardous Materials have been generated, treated, contained, handled,
located, used, manufactured, processed, buried, incinerated, deposited or stored
on, under or about any part of the Owned Real Property by CBCS, CBT or any
Subsidiary, or to CBCS’s Knowledge, any other person. The Owned Real Property
contains no asbestos, urea, formaldehyde, radon at levels above natural
background, PCBs or pesticides. No aboveground or underground storage tanks are
located on, under or about the Owned Real Property, or have been located on,
under or about the Owned Real Property and then subsequently been removed or
filled. If any such storage tanks exist on, under or about the Owned Real
Property, such storage tanks have been duly registered with all appropriate
governmental entities and are otherwise in compliance with all applicable
Environmental Law.


(j)    To CBCS’s Knowledge, no expenditure will be required in order for
Heartland, CBT or any CBCS Subsidiary to comply with any Environmental Law in
effect at the time of Closing in connection with the operation or continued
operation of the Owned Real Property in a manner consistent with the present
operation thereof.


(k)    To CBCS’s Knowledge, no Encumbrance has been attached or filed against
CBCS or any Subsidiary in favor of any Person for (i) any liability under or
violation of any applicable Environmental Law, (ii) any Release of Hazardous
Materials or (iii) any imposition of Environmental Costs.


4.14    Tax Matters


(a)    Except as disclosed on Schedule 4.14, each of CBCS and each Tax
Affiliate, (i) has timely filed (or has had timely filed on its behalf) each
Return required to be




--------------------------------------------------------------------------------




filed or sent by it in respect of any Taxes or required to be filed or sent by
it by any Governmental Entity, each of which was correctly completed and
accurately reflected any liability for Taxes of CBCS and any Tax Affiliate
covered by such Return, (ii) timely and properly paid (or had paid on its
behalf) all Taxes due and payable for all Tax periods or portions thereof
whether or not shown on such Returns, (iii) established on CBCS’ books of
account, in accordance with GAAP and consistent with past practices, adequate
reserves for the payment of any Taxes not then due and payable and (iv) complied
with all applicable Laws relating to the withholding of Taxes and the payment
thereof
(b)    Each of CBCS and any Tax Affiliate has made (or caused to be made on its
behalf) all estimated tax payments required to have been made to avoid any
underpayment penalties.


(c)    There are no Encumbrances for Taxes upon any assets of CBCS or any Tax
Affiliate, except Encumbrances for Taxes not yet due.


(d)    Neither CBCS nor any Tax Affiliate has requested any extension of time
within which to file any Return, which Return has not since been filed.


(e)    No deficiency for any Taxes has been proposed, asserted or assessed
against CBCS or any Tax Affiliate that has not been resolved and paid in full.
No waiver, extension or comparable consent given by CBCS or any Tax Affiliate
regarding the application of the statute of limitations with respect to any
Taxes or any Return is outstanding, nor is any request for any such waiver or
consent pending. There has been no Tax audit or other administrative proceeding
or court proceeding with regard to any Taxes or any Return for any Tax year
subsequent to the year ended December 31, 2008, nor is any such Tax audit or
other proceeding pending, nor has there been any notice to CBCS or any Tax
Affiliate by any Governmental Entity regarding any such Tax audit or other
proceeding, or is any such Tax audit or other proceeding threatened with regard
to any Taxes or Returns. There are no outstanding subpoenas or requests for
information with respect to any of the Returns of CBCS or any Tax Affiliate.
Neither CBCS nor any Tax Affiliate has entered into a closing agreement pursuant
to Section 7121 of the Code or any similar provision under any other Law.


(f)    No additional Taxes will be assessed against CBCS or any Tax Affiliate
for any Tax period or portion thereof ending on or prior to the Closing Date,
and there are no unresolved questions, claims or disputes concerning the
liability for Taxes of CBCS or any Tax Affiliate, that would exceed the
estimated reserves established on its books of account.


(g)    Schedule 4.14(g) lists all federal, state, local and foreign income
Returns filed with respect to CBCS or any Tax Affiliate for taxable periods
ended on or after December 31, 2008, indicates those Returns that have been
audited and indicates those Returns that currently are the subject of audit.
True and complete copies of the Returns of CBCS and all Tax Affiliates, as filed
with the IRS and all state tax jurisdictions for the years ended December 31,
2010, 2011, 2012 and 2013 have been delivered to Heartland.


(h)    Neither CBCS nor any Tax Affiliate has any liability for Taxes in a
jurisdiction where it does not file a Return, nor has CBCS or any Tax Affiliate
received notice




--------------------------------------------------------------------------------




from a taxing authority in such a jurisdiction that it is or may be subject to
taxation by that jurisdiction.


(i)    Neither CBCS nor any Tax Affiliate is a party to any Contract that would
result, separately or in the aggregate, in the payment of any “excess parachute
payments” within the meaning of Section 280G of the Code, and the consummation
of the transactions contemplated by this Agreement will not be a factor causing
payments to be made by CBCS or any Tax Affiliate that are not deductible (in
whole or in part) as a result of the application of Section 280G of the Code.


(j)    No property of CBCS or any Tax Affiliate is (i) property that CBCS or any
Tax Affiliate is or will be required to treat as being owned by another Person
under the provisions of Section 168(f)(8) of the Code (as in effect prior to
amendment by the Tax Reform Act of 1986), (ii) “tax-exempt use property” within
the meaning of Section 168(h) of the Code or (iii) “tax-exempt bond financed
property” within the meaning of Section 168(g)(5) of the Code.


(k)    Neither CBCS nor any Tax Affiliate is required to include in income any
adjustment under either Section 481(a) or Section 482 of the Code (or an
analogous provision of Law) by reason of a voluntary change in accounting method
or otherwise, and the IRS has not proposed any such adjustment or change in
accounting method.


(l)    All transactions that could give rise to an underpayment of tax (within
the meaning of Section 6662 of the Code) were reported by CBCS and each Tax
Affiliate in a manner for which there is substantial authority or were
adequately disclosed on the Returns as required in accordance with Section
6662(d)(2)(B) of the Code.


(m)    Neither CBCS nor any Tax Affiliate is a party to any Tax allocation or
sharing agreement with any entity that is not a Tax Affiliate.


(n)    Neither CBCS, CBT nor any other Subsidiary (i) has been a member of an
affiliated group filing a consolidated Return (other than a group the common
parent of which was CBCS) or (ii) has any liability for the Taxes of any Person
(other than CBCS, CBT or any other Subsidiary) under Treasury Regulations
Section 1.1502-6 (or any similar provision of Law), as a transferee or
successor, by Contract, or otherwise.


(o)    Neither CBCS, CBT nor any other Subsidiary constitutes either a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of shares qualifying for
tax-free treatment under Section 355 of the Code (i) that took place during the
two-year period ending on the date of this Agreement or (ii) that could
otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) in conjunction with the
purchase of the Shares.


(p)    None of the indebtedness of CBCS or any Tax Affiliate constitutes (i)
“corporate acquisition indebtedness” (as defined in Section 279(b) of the Code)
with respect to which any interest deductions may be disallowed under Section
279 of the Code or (ii) an “applicable high yield discount obligation” under
Section 163(i) of the Code, and none of the




--------------------------------------------------------------------------------




interest on any such indebtedness will be disallowed as a deduction under any
other provision of the Code.


(q)    Neither CBCS nor any Tax Affiliate has engaged in any transaction that is
subject to disclosure under present or former Treasury Regulations Sections
1.6011-4 or 1.6011-4T, as applicable.


(r)    There is no Contract, plan or arrangement, including this Agreement, by
which any current or former employee of CBCS, CBT or any other Subsidiary would
be entitled to receive any payment from CBCS, CBT or any other Subsidiary as a
result of the transactions contemplated by this Agreement that would not be
deductible pursuant to Section 404 or 162(m) of the Code.


(s)    Neither CBCS nor any Tax Affiliate has been a member of any partnership
or joint venture or the holder of a beneficial interest in any trust for any
period for which the statute of limitations for any Taxes potentially applicable
as a result of such membership or holding has not expired.


(t)    Neither CBCS nor any Tax Affiliate is subject to accumulated earnings tax
penalty or has received any notification regarding a personal holding company
tax.


(u)    Neither CBCS nor any Tax Affiliate has a permanent establishment or
otherwise has an office or fixed place of business outside the United States of
America.


(v)    Neither CBCS nor any Tax Affiliate has participated in any confidential
corporate tax shelter (within the meaning of Treasury Regulation
§301.6111-2(a)(2)) or a potentially abusive tax shelter (within the meaning of
Treasury Regulation §301.6112-1(b)).


(w)    Neither CBCS nor any Tax Affiliate has a pending private letter ruling
from the IRS or any comparable ruling from any other taxing authority.


(x)    Neither CBCS nor any Tax Affiliate has engaged in any transactions that
would cause any limitation under Code Section 382.


4.15    Contracts and Commitments


(a)    Schedule 4.15 lists the following Contracts to which CBCS, CBT or any
other Subsidiary is a party or subject or by which it is bound (with the
Contracts required to be listed on Schedule 4.15, the “Material Contracts”):
            
(i)    any employment, agency, collective bargaining Contract or consulting
Contract;


(ii)    any written or oral Contract relating to any severance pay for any
person;


(iii)    any written or oral agreement or understanding to repurchase assets
previously sold (or to indemnify or otherwise compensate the purchaser in




--------------------------------------------------------------------------------




respect of such assets), except for securities sold under a repurchase agreement
providing for a repurchase date 30 days or less after the purchase date;


(iv)    any (A) contract or group of related contracts with the same party for
the purchase or sale of products or services, under which the undelivered
balance of such products and services has a purchase price in excess of $50,000
for any individual contract or $100,000 for any group of related contracts in
the aggregate, or (B) other contract or group of related contracts with the same
party continuing over a period of more than six months from the date or dates
thereof, which is not entered into in the Ordinary Course of Business and is
either not terminable by it on 30 days’ or less notice without penalty or
involves more than $50,000 for any individual contract or $100,000 in the
aggregate for any group of related contracts,


(v)    any Contract containing exclusivity, noncompetition or nonsolicitation
provisions or that would otherwise prohibit CBCS, CBT or any other Subsidiary
from freely engaging in business anywhere in the world or prohibiting the
solicitation of the employees or contractors of any other entity;


(vi)    any stock purchase plan, stock option plan or stock incentive plan;


(vii)    any Contract for capital expenditures in excess of $50,000;


(viii)    any other Contract material to the business of CBCS, CBT and the other
Subsidiaries, taken as a whole, which is not entered into in the Ordinary Course
of Business.


(b)    Except as disclosed on Schedule 4.15(b), (i) each of CBCS, CBT and the
other Subsidiaries has performed all obligations required to be performed by it
prior to the date hereof in connection with the contracts or commitments set
forth on Schedule 4.14(b), and neither CBCS nor any Subsidiary is in receipt of
any claim of default under any contract or commitment set forth on
Schedule 4.15(b), except for any failures to perform, breaches or defaults which
would not, individually or in the aggregate, have a Material Adverse Effect;
(ii) neither CBCS, CBT nor any other Subsidiary has any present expectation or
intention of not fully performing any material obligation pursuant to any
contract or commitment set forth on Schedule 4.15; and (iii) to the Knowledge of
CBCS, there has been no cancellation, breach or anticipated breach by any other
party to any contract or commitment set forth on Schedule 4.15, except for any
cancellation, breach or anticipated breach which would not, individually or in
the aggregate, have a Material Adverse Effect.


4.16    Litigation. Schedule 4.16 lists all Litigation pending or, to the
Knowledge of CBCS, threatened against CBCS, CBT or any Subsidiary and each
Governmental Order to which CBCS, CBT or any other Subsidiary is subject. None
of the matters set forth on Schedule 4.16, individually or in the aggregate,
will have or could reasonably be expected to have a Material Adverse Effect.


4.17    No Brokers or Finders. Except as disclosed on Schedule 4.17, there are
no claims for brokerage commissions, finders’ fees, investment advisory fees or
similar




--------------------------------------------------------------------------------




compensation in connection with the transactions contemplated by this Agreement
based on any arrangement, understanding, commitment or agreement made by or on
behalf of CBCS or any Subsidiary.


4.18    Employees


(a)    Schedule 4.18(a) lists (i) each employee of CBCS, CBT or any other
Subsidiary as of the date of this Agreement, and indicates for each such
employee, and in the aggregate, (ii) whether such employee is full-time,
part-time or on temporary status, (iii) whether such employee is a salaried
employee, (iv) the employee’s annual salary, wages and any other compensation
payable (including compensation payable pursuant to bonus, incentive, deferred
compensation or commission arrangements), (v) the date of commencement of the
employee’s employment, and (vi) the employee’s position. To CBCS’s Knowledge,
and except as set forth in Schedule 4.18(a), no executive employee of CBCS, CBT
or any other Subsidiary and no group of employees of CBCS or any Subsidiary has
any plans to terminate his, her or their employment. Each of CBCS, CBT and the
other Subsidiaries has complied in all material respects with all applicable
laws relating to employment and employment practices and those relating to the
calculation and payment of wages (including overtime pay, maximum hours of work
and child labor restrictions), equal employment opportunity (including laws
prohibiting discrimination and/or harassment or requiring accommodation on the
basis of race, color, national origin, religion, gender, disability, age, sexual
orientation or otherwise), affirmative action and other hiring practices,
occupational safety and health, workers compensation, unemployment, the payment
of social security and other Taxes, and unfair labor practices under the
National Labor Relations Act or applicable state law. Neither CBCS, CBT nor any
other Subsidiary has any labor relations problem pending or, to the Knowledge of
CBCS, threatened and its labor relations are satisfactory. There are no workers’
compensation claims pending against CBCS, CBT or any other Subsidiary or, to the
Knowledge of CBCS, any facts that would give rise to such a claim, that are not
fully covered by insurance indemnity with respect to the amount of such claims.
No employee of CBCS, CBT or any other Subsidiary is subject to any secrecy or
noncompetition agreement or any other agreement or restriction of any kind that
would impede in any way the ability of such employee to carry out fully all
activities of such employee in furtherance of the business of CBCS.


(b)    Schedule 4.18(b) lists each employee of CBCS, CBT or any Subsidiary as of
the date of this Agreement who holds a temporary work authorization, including
H-1B, L-1, F-1 or J-1 visas or work authorizations (the “Work Permits”), and
shows for each such employee the type of Work Permit and the length of time
remaining on such Work Permit. With respect to each Work Permit, all of the
information that CBCS, CBT or any other Subsidiary provided to the Department of
Labor and the Immigration and Naturalization Service or the Department of
Homeland Security (collectively, the “Department”) in the application for such
Work Permit was true and complete. CBCS, CBT or a Subsidiary received the
appropriate notice of approval from the Department with respect to each such
Work Permit. Neither CBCS, CBT nor any other Subsidiary has received any notice
from the Department that any Work Permit has been revoked. There is no action
pending or, to the Knowledge of CBCS, threatened to revoke or adversely modify
the terms of any of the Work Permit. Except as set forth in Schedule 4.18(b), no
employee of CBCS, CBT or any Subsidiary is (a) a non-immigrant employee whose
status would terminate or otherwise be affected by the transactions contemplated
by this Agreement, or (b) an




--------------------------------------------------------------------------------




alien who is authorized to work in the United States in non-immigrant status.
For each employee of the CBCS, CBT or any other Subsidiary hired after November
6, 1986, CBCS or such Subsidiary has retained an Immigration and Naturalization
Service Form I-9, completed in accordance with applicable Law.


(c)    The employment of all terminated former employees of CBCS, CBT and all
other Subsidiaries has been terminated in accordance with any applicable
contract terms and applicable law, and neither CBCS, CBT nor any other
Subsidiary has any liability under any contract or applicable law toward any
such terminated employee. Except as set forth in Schedule 4.18(c), the
transactions contemplated by this Agreement will not cause CBCS, CBT or any
other Subsidiary to incur or suffer any liability relating to, or obligation to
pay, severance, termination or other payment to any Person.


(d)    All loans that CBCS, CBT or any other Subsidiary have outstanding to any
employee were made in the Ordinary Course of Business on the same terms as would
have been provided to a Person not Affiliated with CBCS or CBT, and all such
loans with a principle balance exceeding $250,000, or that are nonaccrual or on
a watch list, are set forth in Schedule 4.18(d).


(e)    Within the last five years, neither CBCS, CBT nor any other Subsidiary
has experienced and, to the Knowledge of CBCS, there has not been threatened,
any strike, work stoppage, slowdown, lockout, picketing, leafleting, boycott,
other labor dispute, union organization attempt, demand for recognition from a
labor organization or petition for representation under the National Labor
Relations Act or applicable state law. No grievance, demand for arbitration or
arbitration proceeding arising out of or under any collective bargaining
agreement is pending or, to the Knowledge of CBCS, threatened. No Litigation is
pending or, to the Knowledge of CBCS, threatened respecting or involving any
applicant for employment, any current employee or any former employee, or any
class of the foregoing, including:


(i)    the Equal Employment Opportunity Commission or any other corresponding
state or local fair employment practices agency relating to any claim or charge
of discrimination or harassment in employment;


(ii)    the United States Department of Labor or any other corresponding state
or local agency relating to any claim or charge concerning hours of work, wages
or employment practices;


(iii)    the Occupational Safety and Health Administration or any other
corresponding state or local agency relating to any claim or charge concerning
employee safety or health;


(iv)    the Office of Federal Contract Compliance or any corresponding state
agency; and


(v)    the National Labor Relations Board or any corresponding state agency,
whether relating to any unfair labor practice or any question concerning
representation,




--------------------------------------------------------------------------------




and there is no reasonable basis for any such Litigation.


(f)    No employee of CBCS, CBT or any other Subsidiary is covered by any
collective bargaining agreement, and no collective bargaining agreement is being
negotiated.


(g)    Each of CBCS, CBT and the other Subsidiaries has paid in full to all
employees all wages, salaries, bonuses and commissions due and payable to such
employees and has fully reserved in its books of account all amounts for wages,
salaries, bonuses and commissions due but not yet payable to such employees.


(h)    There has been no lay-off of employees or work reduction program
undertaken by or on behalf of CBCS, CBT or any other Subsidiary in the past two
years, and no such program has been adopted by CBCS, CBT or any other Subsidiary
or publicly announced


4.19    Employee Benefit Plans


(a)    Schedule 4.19 sets forth all Plans by name and brief description
identifying: (i) the type of Plan, (ii) the funding arrangements for the Plan,
(iii) the sponsorship of the Plan, (iv) the participating employers in the Plan,
and (v) any one or more of the following characteristics that may apply to such
Plan: (A) defined contribution plan as defined in Section 3(34) of ERISA or
Section 414(i) of the Code, (B) defined benefit plan as defined in Section 3(35)
of ERISA or Section 414(j) of the Code, (C) Plan that is or is intended to be
tax qualified under Section 401(a) or 403(a) of the Code, (D) Plan that is or is
intended to be an employee stock ownership plan as defined in Section 4975(e)(7)
of the Code (and whether or not such Plan has entered into an exempt loan), (E)
nonqualified deferred compensation arrangement, (F) employee welfare benefit
plan as defined in Section 3(1) of ERISA, (G) multiemployer plan as defined in
Section 3(37) of ERISA or Section 414(f) of the Code, (H) multiple employer plan
maintained by more than one employer as defined in Section 413(c) of the Code,
(I) Plan providing benefits after separation from service or termination of
employment, (J) Plan that owns any CBCS or other employer securities as an
investment, (K) Plan that provides benefits (or provides increased benefits or
vesting) as a result of a change in control of CBCS, (L) Plan that is maintained
pursuant to collective bargaining and (M) Plan that is funded, in whole or in
part, through a voluntary employees’ beneficiary association exempt from Tax
under Section 501(c)(9) of the Code.


(b)    Schedule 4.19 sets forth the identity of each corporation, trade or
business (separately for each category below that applies): (i) which is (or was
during the preceding five years) under common control with CBCS, CBT or any
other Subsidiary within the meaning of Section 414(b) or (c) of the Code; (ii)
which is (or was during the preceding five years) in an affiliated service group
with CBCS, CBT or any other Subsidiary within the meaning of Section 414(m) of
the Code; (iii) which is (or was during the preceding five years) the legal
employer of persons providing services to CBCS, CBT or any other Subsidiary as
leased employees within the meaning of Section 414(n) of the Code; and (iv) with
respect to which CBCS, CBT or any other Subsidiary is a successor employer for
purposes of group health or other welfare plan continuation rights (including
Section 601 et. seq. of ERISA) or the Family and Medical Leave Act.




--------------------------------------------------------------------------------




(c)    CBCS has furnished Heartland with true and complete copies of: (i) the
most recent determination letter, if any, received by CBCS, CBT or any other
Subsidiary from the Internal Revenue Service regarding each Plan; (ii) the most
recent determination or opinion letter ruling, if any, from the Internal Revenue
Service that each trust established in connection with plans which are intended
to be tax exempt under Section 501(a) or (c) of the Code are so tax exempt;
(iii) all pending applications, if any, for rulings, determinations, opinions,
no-action letters and the like filed with any governmental agency (including but
not limited to the Department of Labor, Internal Revenue Service, Pension
Benefit Guaranty Corporation and the Securities and Exchange Commission); (iv)
the financial statements for each Plan for the three most recent fiscal or Plan
years (in audited form if required by ERISA) and, where applicable, Annual
Report/Return (Form 5500) with schedules, if any, and attachments for each Plan;
(v) the most recently prepared actuarial valuation report for each Plan
(including but not limited to reports prepared for funding, deduction and
financial accounting purposes); (vi) plan documents, trust agreements, insurance
contracts, service agreements and all related contracts and documents (including
any employee summaries and material employee communications) with respect to
each Plan, if any; and (vii) collective bargaining agreements (including side
agreements and letter agreements) relating to the establishment, maintenance,
funding and operation of any Plan, if any.


(d)    Schedule 4.19 identifies each employee of CBCS, CBT or any other
Subsidiary who is: (i) absent from active employment due to short or long term
disability; (ii) absent from active employment on a leave pursuant to the Family
and Medical Leave Act or a comparable state law; (iii) absent from active
employment on any other leave or approved absence; (iv) absent from active
employment due to military service (under conditions that give the employee
rights to re-employment); or (v) not an “at will” employee.


(e)    With respect to continuation rights arising under federal or state law as
applied to Plans that are group health plans (as defined in Section 601 et. seq.
of ERISA), Schedule 4.19 identifies: (i) each employee, former employee or
qualifying beneficiary who has elected continuation; and (ii) each employee,
former employee or qualifying beneficiary who has not elected continuation
coverage but is still within the period in which such election may be made.


(f)    (i) All Plans intended to be tax qualified under Section 401(a) or
Section 403(a) of the Code have received a determination letter stating that
they are so qualified; (ii) all trusts established in connection with Plans
which are intended to be tax exempt under Section 501(a) or (c) of the Code have
received a determination letter stating that they are so tax exempt; (iii) to
the extent required either as a matter of law or to obtain the intended tax
treatment and tax benefits, all Plans comply in all material respects with the
requirements of ERISA and the Code; (iv) all Plans have been administered
materially in accordance with the documents and instruments governing the Plans;
(v) all reports and filings with governmental agencies (including but not
limited to the Department of Labor, Internal Revenue Service, Pension Benefit
Guaranty Corporation and the Securities and Exchange Commission) required in
connection with each Plan have been timely made; (vi) all disclosures and
notices required by law or Plan provisions to be given to participants and
beneficiaries in connection with each Plan have been properly and timely made in
all material respects; and (vii) each of CBCS and the Subsidiaries, including
CBT, has made a good faith effort to comply with the reporting and taxation




--------------------------------------------------------------------------------




requirements for FICA taxes with respect to any deferred compensation
arrangements under Section 3121(v) of the Code.


(g)    (i) All contributions, premium payments and other payments required to be
made in connection with the Plans have been made, (ii) a proper accrual has been
made on the books of account of CBCS for all contributions, premium payments and
other payments due in the current fiscal year, (iii) no contribution, premium
payment or other payment has been made in support of any Plan that is in excess
of the allowable deduction for federal income Tax purposes for the year with
respect to which the contribution was made (whether under Section 162, Section
280G, Section 404, Section 419, Section 419A of the Code or otherwise) and (iv)
with respect to each Plan that is subject to Section 301 et seq. of ERISA or
Section 412 of the Code, CBCS is not liable for any “accumulated funding
deficiency” as that term is defined in Section 412 of the Code and the projected
benefit obligations do not exceed the assets of the Plan.


(h)    Absence of certain claims. Except as disclosed on Schedule 4.19:


(i)    no action, suit, charge, complaint, proceeding, hearing, investigation or
claim is pending with regard to any Plan other than routine uncontested claims
for benefits;


(ii)    the consummation of the transactions contemplated by this Agreement will
not cause any Plan to increase benefits payable to any participant or
beneficiary;


(iii)    the consummation of the transactions contemplated by this Agreement
will not: (A) entitle any current or former employee of CBCS, CBT or any other
Subsidiary to severance pay, unemployment compensation or any other payment,
benefit or award, or (B) accelerate or modify the time of payment or vesting, or
increase the amount of any benefit, award or compensation due any such employee;


(iv)    CBCS has not been notified that any Plan is currently under examination
or audit by the Department of Labor, the Internal Revenue Service, the Pension
Benefit Guaranty Corporation or the Securities and Exchange Commission;


(v)    to CBCS’s Knowledge, neither CBCS, CBT nor any other Subsidiary has any
actual or potential liability arising under Title IV of ERISA as a result of any
Plan that has terminated or is in the process of terminating;


(vi)    to CBCS’s Knowledge, neither CBCS, CBT nor any other Subsidiary has any
actual or potential liability under Section 4201 et. seq. of ERISA for either a
complete withdrawal or a partial withdrawal from a multiemployer plan; and


(vii)    with respect to the Plans, to CBCS’s Knowledge neither CBCS, CBT nor
any other Subsidiary has any liability (either directly or as a result of




--------------------------------------------------------------------------------




indemnification) for (and the transaction contemplated by this Agreement will
not cause any liability for): (A) any excise taxes under Section 4971 through
Section 4980B, Section 4999, Section 5000 or any other section of the Code, or
(B) any penalty under Section 502(i), Section 502(l), Part 6 of Title I or any
other provision of ERISA, or (C) any excise taxes, penalties, damages or
equitable relief as a result of any prohibited transaction, breach of fiduciary
duty or other violation under ERISA or any other applicable law.


(i)    Except as disclosed on Schedule 4.19:


(i)    all accruals required under FAS 106 and FAS 112 have been properly
accrued on the financial statements of each of CBCS, CBT and any other
Subsidiary;


(ii)    no condition, agreement or Plan provision limits the right of CBCS or
any Subsidiary to amend, cut back or terminate any Plan (except to the extent
such limitation arises under ERISA or the Code); and


(iii)    neither CBCS, CBT nor any other Subsidiary has any liability for life
insurance, death or medical benefits after separation from employment other
than: (A) death benefits under the Plans identified on Schedule 4.19, or (B)
health care continuation benefits described in Section 4980B of the Code.


(j)    Each Plan, or other nonqualified deferred compensation plan, that is
subject to Section 409A of the Code has been designed and has been administered
in compliance with Section 409A and the Treasury Regulations thereunder


4.20    Insurance. Schedule 4.20 hereto lists each insurance policy maintained
by CBCS, CBT or any other Subsidiary with respect to its properties and assets.
Prior to the date hereof, CBCS has delivered to Heartland complete and accurate
copies of each of the insurance policies described on Schedule 4.20. All such
insurance policies are in full force and effect, and neither CBCS nor CBT is in
default with respect to its obligations under any of such insurance policies.


4.21    Affiliate Transactions. Except as set forth on Schedule 4.21, neither
CBCS, CBT nor any other Subsidiary, nor any of their respective executive
officers or directors, or any member of the immediate family of any such
executive officer or director (which for the purposes hereof shall mean a
spouse, minor child or adult child living at the home of any such executive
officer or director), or any entity which any of such persons “controls” (within
the meaning of Regulation O of the FRB), has any loan agreement, note or
borrowing arrangement or any other agreement with CBCS, CBT or any other
Subsidiary (other than normal employment arrangements or deposit account
relationships) or any interest in any property, real, personal or mixed,
tangible or intangible, used in or pertaining to the business of CBCS, CBT or
any other Subsidiary.


4.22    Compliance with Laws; Permits. Each of CBCS, CBT and the other
Subsidiaries is in compliance in all material respects with all Laws,
Governmental Orders or Governmental Authorizations, including, without
limitation, the Bank Holding Company Act, the FDIA, the Occupational Safety and
Health Act of 1970, the Home Owners Loan Act, the




--------------------------------------------------------------------------------




Real Estate Settlement Procedures Act, the Home Mortgage Disclosure Act of 1975,
the Fair Housing Act, the Equal Credit Opportunity Act and the Federal Reserve
Act, each as amended, and any other applicable Governmental Order or
Governmental Authorization regulating or otherwise affecting bank holding
companies, banks and banking; and no claims have been filed by any Governmental
Authority against CBCS, CBT or the other Subsidiaries alleging such a violation
of any such Law which have not been resolved to the satisfaction of such
Governmental Authority; and no claims have been filed by any such governments or
agencies against CBCS, CBT or any other Subsidiary alleging such a violation of
any such law or regulation which have not been resolved to the satisfaction of
such governments or agencies. Each of CBCS, CBT and the other Subsidiaries holds
all of Governmental Authorizations required for the conduct of its business.
Neither CBCS, CBT nor any other Subsidiary is subject to any Governmental Order,
written agreement or memorandum of understanding with, or is a party to any
commitment letter or similar undertaking to, or is a recipient of any
extraordinary supervisory agreement letter from, or has adopted any board
resolutions at the request of, any Governmental Authority charged with the
supervision or regulation of banks or bank holding companies or engaged in the
insurance of bank deposits (collectively, the “Bank Regulators”), nor have any
of CBCS, CBT or any other Subsidiaries been advised by any Bank Regulator that
it is contemplating issuing or requesting (or is considering the appropriateness
of issuing or requesting) any such order, directive, written agreement,
memorandum of understanding, extraordinary supervisory letter, commitment
letter, board resolutions or similar undertaking.


4.23    Administration of Fiduciary Accounts. CBT has properly administered in
all material respects all accounts for which it acts as a fiduciary, including
but not limited to accounts for which it serves as a trustee, agent, custodian,
personal representative, guardian, conservator or investment advisor, in all
material respects in accordance with the terms of the governing documents and
applicable state and federal law and regulation and common law. None of CBCS,
CBT, the other Subsidiaries or any of their respective officers or directors has
committed any breach of trust with respect to any such fiduciary account which
is material to or could reasonably be expected to be material to the business,
operations or financial condition of CBCS, CBT or the other Subsidiaries and the
accountings for each such fiduciary account are true and correct in all material
respects and accurately reflect the assets of such fiduciary account in all
material respects.


4.24    Disclosure. To the Knowledge of CBCS, the representations and warranties
of CBCS contained in this Agreement do not omit any material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading. There is no fact known to CBCS which has not
been disclosed to Heartland pursuant to this Agreement and the Schedules hereto
which would have or would reasonably be expected to have a Material Adverse
Effect.


4.25    Regulatory Approvals. As of the date hereof, CBCS is not aware of any
fact that would likely result in the regulatory approvals specified in Section
6.2 not being obtained.


4.26    Interest Rate Risk Management Instruments


(a)    Schedule 4.26 sets forth a true, correct and complete list of all
interest rate swaps, caps, floors and option agreements and other interest rate
risk management arrangements




--------------------------------------------------------------------------------




to which CBCS or CBT is a party or by which any of their properties or assets
may be bound. CBCS has delivered to Heartland true, correct and complete copies
of all such interest rate risk management agreements and arrangements.
(b)    All interest rate swaps, caps, floors and option agreements and other
interest rate risk management arrangements to which CBCS or CBT is a party or by
which any of their properties or assets may be bound were entered into in the
ordinary course of business and, to the Knowledge of CBCS, in accordance with
prudent banking practice and applicable rules, regulations and policies of Bank
Regulators and with counterparties believed to be financially responsible at the
time and are legal, valid and binding obligations enforceable in accordance with
their terms (except as may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies), and are in full force and effect. Each
of CBCS, CBT and the other Subsidiaries has duly performed in all material
respects all of its obligations thereunder to the extent that such obligations
to perform have accrued; and to the Knowledge of CBCS, there are no breaches,
violations or defaults or allegations or assertions of such by any party
thereunder.
4.27    Disclosures in Schedules. Any matter disclosed in any Schedule to this
Agreement shall be deemed to have been disclosed in any other Schedule to this
Agreement to which it is reasonably apparent such disclosure relates.


ARTICLE 5
CONDUCT OF BUSINESS PENDING THE MERGER


5.1    Conduct of Business. From the date of this Agreement to the Effective
Time, unless Heartland shall otherwise agree in writing or as otherwise
expressly contemplated or permitted by other provisions of this Agreement,
including this Section 5.1:


(a)    the business of CBCS, CBT and the other Subsidiaries shall be conducted
only in, and neither CBCS, CBT nor any other Subsidiary shall take any action
except in, the Ordinary Course of Business and in accordance with all applicable
laws, rules and regulations;


(b)    each of CBCS, CBT and the other Subsidiaries will (i) preserve its
business organization and goodwill, keep available the services of its officers,
employees and consultants and maintain satisfactory relationships with vendors,
customers and others having business relationships with it, (ii) subject to
applicable Laws, confer on a regular and frequent basis with representatives of
Heartland to report operational matters and the general status of ongoing
operations as requested by Heartland and (iii) not take any action that would
render, or that reasonably may be expected to render, any representation or
warranty made by CBCS in this Agreement untrue at the Closing as though then
made and as though the Closing Date had been substituted for the date of this
Agreement in such representation or warranty;


(c)    neither CBCS, CBT nor any other Subsidiary shall, directly or indirectly,


(i)    amend or propose to amend its Charter or Bylaws;


(ii)    issue or sell any of its equity securities, securities convertible
intoor exchangeable for its equity securities, warrants, options or other rights
to




--------------------------------------------------------------------------------




acquire its equity securities, or any bonds or other securities, except deposit
and other bank obligations in the ordinary course of business;


(iii)    redeem, purchase, acquire or offer to acquire, directly or indirectly,
any shares of capital stock of or any other ownership interest in CBCS or any
Subsidiary;


(iv)    split, combine or reclassify any outstanding shares of capital stock of
CBCS or any Subsidiary, or declare, set aside or pay any dividend or other
distribution payable in cash, property or otherwise with respect to shares of
capital stock of CBCS, except that CBT shall be permitted to pay dividends on
the shares of common stock of CBT owned by CBCS;


(v)    borrow any amount or incur or become subject to any material liability,
except in the Ordinary Course of Business;


(vi)    discharge or satisfy any material Encumbrance on its properties or
assets or pay any material liability, except otherwise in the Ordinary Course of
Business;


(vii)    sell, assign, transfer, mortgage, pledge or subject to any Encumbrance
any of its assets, except (A) in the Ordinary Course of Business; provided, that
any such sale, assignment or transfer of any Operating Real Property shall not
be considered in the Ordinary Course of Business, (B) Permitted Encumbrances and
(C) Encumbrances which do not materially affect the value of, or interfere with
the past or future use or ability to convey, the property subject thereto or
affected thereby


(viii)    cancel any material debt or claims or waive any rights of material
value, except in the Ordinary Course of Business;


(ix)    acquire (by merger, exchange, consolidation, acquisition of stock or
assets or otherwise) any corporation, partnership, joint venture or other
business organization or division or material assets thereof, or any Real Estate
or assets or deposits that are material to CBCS, except in exchange for debt
previously contracted, including OREO;


(x)    other than as set forth on Schedule 4.11, make any single or group of
related capital expenditures or commitments therefor in excess of $50,000 or
enter into any lease or group of related leases with the same party which
involves aggregate lease payments payable of more than $75,000 for any
individual lease or involves more than $100,000 for any group of related leases
in the aggregate; or


(xi)    change any of its methods of accounting in effect on the date of the
Latest Balance Sheet Date, other than changes required by GAAP or RAP;


    




--------------------------------------------------------------------------------




(xii)    cancel or terminate its current insurance policies or allow any of the
coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse replacement policies providing coverage equal to or
greater than the coverage under the canceled, terminated or lapsed policies for
substantially similar premiums are in full force and effect;


(xiii)    enter into or modify any employment, severance or similar agreements
or arrangements with, or grant any compensation increases to, any director,
officer or management employee, except in the Ordinary Course of Business;


(xiv)    amend any bonus, profit sharing, stock option, pension, retirement,
deferred compensation, or other employee benefit plan, trust, fund, contract or
arrangement for the benefit or welfare of any employees, except as contemplated
hereunder or by law or as disclosed on Schedule 4.19;


(xv)    enter into or propose to enter into, or modify or propose to modify, any
agreement, arrangement or understanding with respect to any of the matters set
forth in this Section 5.1(b); or


(xvi)    make any agreements or commitments binding it to extend credit except
in a manner consistent with past practice and in accordance with CBT’s lending
policies as disclosed to Heartland, and CBT shall not make any agreements or
commitments binding it to extend credit in an amount in excess of $500,000, or
sell, assign or otherwise transfer any participation in any loan, in each case
without prior consultation (as defined below) with Heartland.


5.2    Access to Information; Confidentiality.


(a)    CBCS shall permit and shall cause CBT and the other Subsidiaries to
permit Heartland full access on reasonable notice and at reasonable hours to its
properties and shall disclose and make available (together with the right to
copy) to Heartland and to the internal auditors, loan review officers,
employees, attorneys, accountants and other representatives of Heartland all
books, papers and records relating to the assets, stock, properties, operations,
obligations and liabilities of CBCS, CBT and the other Subsidiaries including,
without limitation, all books of account (including, without limitation, the
general ledgers), tax records, minute books of directors’ and shareholders’
meetings, organizational documents, bylaws, contracts and agreements, filings
with any regulatory authority, accountants’ work papers, litigation files
(including, without limitation, legal research memoranda), documents relating to
assets and title thereto (including, without limitation, abstracts, title
insurance policies, surveys, environmental reports, opinions of title and other
information relating to the real and personal property), Plans affecting
employees, securities transfer records and shareholder lists, and any books,
papers and records relating to other assets, business activities or prospects in
which Heartland may have a reasonable interest, including, without limitation,
its interest in planning for integration and transition with respect to the
business of CBCS, CBT and the other Subsidiaries; provided, however, that (i)
the foregoing rights granted to Heartland shall in no way affect the nature or
scope of the representations, warranties and covenants of CBCS set forth




--------------------------------------------------------------------------------




herein, and (ii) CBCS shall be permitted to keep confidential any information
that CBCS reasonably believes is subject to legal privilege or other legal
protection that would be compromised by disclosure to Heartland. In addition,
CBCS shall cause CBT and the other Subsidiaries to instruct their officers,
employees, counsel and accountants to be available for, and respond to any
questions of, such Heartland representatives at reasonable hours and with
reasonable notice by Heartland to such individuals, and to cooperate fully with
Heartland in planning for the integration of the business of CBCS, CBT and the
other Subsidiaries with the business of Heartland and its affiliates.


(b)    Any confidential information or trade secrets of CBCS, CBT or any other
Subsidiary received by Heartland, its employees or agents in the course of the
consummation of the Merger or Bank Merger shall be treated confidentially, and
any correspondence, memoranda, records, copies, documents and electronic or
other media of any kind containing either such confidential information, or
trade secrets or both shall be destroyed by Heartland or, at CBCS’s request,
returned to CBCS if this Agreement is terminated as provided in Article 8. Such
information shall not be used by Heartland or its agents to the detriment of
CBCS, CBT or any other Subsidiary.


(c)    In the event that this Agreement shall terminate, neither party shall
disclose, except as required by law or pursuant to the request of an
administrative agency or other regulatory body, the basis or reason for such
termination, without the consent of the other party.


5.3    Notice of Developments. Each party shall, upon acquiring Knowledge
thereof, promptly notify the other party in writing if it should discover that
any representation or warranty made by it in this Agreement was when made, has
subsequently become or will be on the Closing Date untrue in any material
respect. Except as provided in Section 6.9, no disclosure pursuant to this
Section 5.3 will be deemed to amend or supplement the Disclosure Schedule or to
prevent or cure any inaccuracy, misrepresentation, breach of warranty or breach
of agreement.


5.4    Certain Loans and Related Matters. CBCS will furnish to Heartland a
complete and accurate list as of the end of each calendar month after September
2014, within 15 Business Days after the end of each such calendar month, of (a)
all of CBT’s periodic internal credit quality reports prepared during such
calendar month (which reports will be prepared in a manner consistent with past
practices), (b) all loans of CBT classified as non-accrual, as restructured, as
90 days past due, as still accruing and doubtful of collection or any comparable
classification, (c) all OREO, including in-substance foreclosures and real
estate in judgment, (d) all new loans where the principal amount advanced
exceeds $100,000; (e) any current repurchase obligations of CBT with respect to
any loans, loan participations or state or municipal obligations or revenue
bonds and (f) any standby letters of credit issued by CBT.


5.5    Monthly Financial Statements and Pay Listings. CBCS shall furnish
Heartland with CBCS’s and each Subsidiary’s (including CBT’s) balance sheets as
of the end of each calendar month after September 2014 and the related
statements of income, within 15 days after the end of each such calendar month.
Such financial statements shall be prepared on a basis consistent with the
Latest Balance Sheet and the Related Statements and on a consistent basis during
the periods involved and shall fairly present the financial positions of CBCS
and each of




--------------------------------------------------------------------------------




the Subsidiaries, respectively, as of the dates thereof and the results of
operations of CBCS and each of the Subsidiaries, respectively, for the periods
then ended. CBCS shall make available to Heartland with CBCS’s and each
Subsidiary’s payroll listings as of the end of each pay period after September
2014, within one week after the end of such pay period.


5.6    Consents and Authorizations. CBCS will use its commercially reasonable
efforts to obtain (at no cost or burden to Heartland), prior to Closing, all
material Consents (the “Required Consents”) necessary for the consummation of
the transactions contemplated by this Agreement, including, without limitation,
the consent to assignment of those certain trust preferred securities issued by
Sheboygan Statutory Trust I from the trustee thereof, and those other consents
listed on Schedule 5.6. CBCS will keep Heartland reasonably advised of the
status of obtaining the Required Consents.


5.7    Filing of Tax Returns and Adjustments


(a)    CBCS, CBT and the other Subsidiaries shall file (or cause to be filed) at
their own expense, on or prior to the due date, all Tax returns, including all
Plan returns and reports, for all Tax periods ending on or before the Effective
Time where the due date for such returns or reports (taking into account valid
extensions of the respective due dates) falls on or before the Effective Time;
provided, however, that neither CBCS, CBT nor any other Subsidiary shall file
any such Tax returns, or other returns, elections or information statements with
respect to any liabilities for Taxes (other than federal, state or local sales,
use, withholding or employment tax returns or statements), or consent to any
adjustment or otherwise compromise or settle any matters with respect to Taxes,
without prior consultation with Heartland; provided, further, that neither CBCS,
CBT nor any other Subsidiary shall make any election or take any other
discretionary position with respect to Taxes, in a manner inconsistent with past
practices, without the prior written approval of Heartland. In the event the
granting or withholding of such approval by Heartland results in additional
Taxes owing for any Tax period ending on or before the Effective Time, liability
for such additional Taxes shall not cause any representation of CBCS relating to
Taxes to be untrue. CBCS shall provide Heartland with a copy of appropriate
workpapers, schedules, drafts and final copies of each federal and state income
Tax return or election of CBCS and the Subsidiaries (including returns of all
Plans) at least ten days before filing such return or election, and shall
reasonably cooperate with any reasonable request by Heartland in connection
therewith.


(b)    Heartland, in its sole and absolute discretion and at its sole expense,
will file (or cause to be filed) all Tax returns of CBCS, CBT and the other
Subsidiaries due after the Effective Time. After the Effective Time, Heartland,
in its sole and absolute discretion and to the extent permitted by law, shall
have the right to amend, modify or otherwise change all Tax returns of CBCS, CBT
and the other Subsidiaries for all Tax periods.


5.8     No Solicitation


(a)    None of CBCS, CBT nor any other Subsidiary will, and they each will use
their best efforts to cause their officers, directors, employees agents and
authorized representatives (“Representatives”) not to, directly or indirectly,
(i) solicit, initiate, encourage, induce or




--------------------------------------------------------------------------------




facilitate the making, submission or announcement of any Acquisition Proposal or
take any action that could reasonably be expected to lead to an Acquisition
Proposal, (ii) furnish any information regarding CBCS, CBT or any other
Subsidiary to any Person in connection with or in response to an Acquisition
Proposal or an inquiry or indication of interest that could reasonably be
expected to lead to an Acquisition Proposal, (iii) engage in discussions or
negotiations with any Person with respect to any Acquisition Proposal or that
could reasonably be expected to lead to an Acquisition Proposal, (iv) approve,
endorse or recommend any Acquisition Proposal or (v) enter into any letter of
intent or similar document or any Contract contemplating or otherwise relating
to any Acquisition Transaction; provided, however, that prior to the adoption of
this Agreement by the Required CBCS Shareholder Vote, this Section 5.8(a) will
not prohibit CBCS from furnishing nonpublic information regarding CBCS , CBT or
any Subsidiary to, or entering into discussions or negotiations with, any Person
in response to an Acquisition Proposal that the Board of Directors of CBCS has
reasonably concluded is likely to result in Superior Proposal that is submitted
to CBCS by such Person (and not withdrawn) if (1) neither CBCS, CBT nor any
other Subsidiary nor any their respective Representatives have violated any of
the restrictions set forth in this Section 5.8, (2) the board of directors of
CBCS concludes in good faith, after having consulted with and considered the
advice of outside counsel to CBCS, that such action is required in order for the
board of directors of CBCS to comply with its fiduciary obligations to CBCS’s
shareholders under applicable law, (3) at least two business days prior to
furnishing any such nonpublic information to, or entering into discussions with,
such Person, CBCS gives Heartland written notice of the identity of such Person
and of CBCS’s intention to furnish nonpublic information to, or enter into
discussions with, such Person, and CBCS receives from such Person an executed
confidentiality agreement containing customary limitations on the use and
disclosure of all nonpublic written and oral information furnished to such
Person by or on behalf of the Company and (4) at least two business days prior
to furnishing any such nonpublic information to such Person, CBCS furnishes such
nonpublic information to Heartland (to the extent such nonpublic information has
not been previously furnished by the CBCS to Heartland).


(b)    CBCS will promptly (and in no event later than 24 hours after receipt of
any Acquisition Proposal, any inquiry or indication of interest that could
reasonably be expected to lead to an Acquisition Proposal or any request for
nonpublic information) advise Heartland orally and in writing of any Acquisition
Proposal, any inquiry or indication of interest that could reasonably be
expected to lead to an Acquisition Proposal or any request for nonpublic
information relating to CBCS, CBT or any other Subsidiary (including the
identity of the Person making or submitting such Acquisition Proposal, inquiry,
indication of interest or request, and the terms thereof) that is made or
submitted by any Person prior to the Closing Date. CBCS will keep Heartland
fully informed with respect to the status of any such Acquisition Proposal,
inquiry, indication of interest or request and any modification or proposed
modification thereto.


(c)    CBCS, CBT and each other Subsidiary will immediately cease and cause to
be terminated any existing discussions with any Person that relate to any
Acquisition Proposal.


(d)    CBCS will not release or permit the release of any Person from, or waive
or permit the waiver of any provision of, any confidentiality, “standstill” or
similar agreement to which CBCS, CBT or any other Subsidiary is a party, and
will enforce or cause to be enforced each such agreement at the request of
Heartland. CBCS will promptly request each Person that




--------------------------------------------------------------------------------




has executed, within 12 months prior to the date of this Agreement, a
confidentiality agreement in connection with its consideration of a possible
Acquisition Transaction or equity investment to return all confidential
information heretofore furnished to such Person by or on behalf of CBCS.




ARTICLE 6
ADDITIONAL COVENANTS AND AGREEMENTS
    
6.1    The Bank Merger. To the extent not previously approved, CBCS shall cause
the Board of Directors of CBT to approve the Bank Merger within three business
days of execution of this Agreement, and shall vote all of the shares of CBT
voting stock held by CBT for the Bank Merger. For the avoidance of doubt, the
Bank Merger shall occur simultaneous with the Merger, and shall be conditioned
upon regulatory approval and upon the Required CBCS Shareholder Vote.


6.2    Filings and Regulatory Approvals. Heartland and CBCS will use all
reasonable efforts and will cooperate with each other in the preparation and
filing of, and Heartland will file, as soon as practicable after the date of
this Agreement (and in any event within 10 Business Days after the date of this
Agreement), all applications or other documents required to obtain Regulatory
Approvals and consents from the FDIC and the WDFI for the Bank Merger under the
Bank Merger Act, and notification of the FRB of the Merger under the Bank
Holding Company Act, and any other applicable regulatory authorities, and
provide copies of the non-confidential portions of such applications, filings
and related correspondence to the other party. Prior to filing each application,
registration statement or other document with the applicable regulatory
authority, each party will provide the other party with an opportunity to review
and comment on the non-confidential portions of each such application,
registration statement or other document and will discuss with the other party
which portions of this Agreement shall be designated as confidential portions of
such applications. Each party will use all reasonable efforts and will cooperate
with the other party in taking any other actions necessary to obtain such
regulatory or other approvals and consents, including participating in any
required hearings or proceedings. Subject to the terms and conditions herein
provided, each party will use all reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement.


6.3    Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses. Heartland and CBCS agree that the
Determination Balance Sheet shall be adjusted to the extent necessary
appropriately to effect the agreements set forth in this Section 6.3.


6.4    Title Insurance and Surveys.


(a)    In preparation for the Closing, as soon as reasonably possible and in no
event later than December 31, 2014, CBCS will furnish to Heartland, at CBCS’s
expense, with respect to each parcel of Operating Real Property, a title
commitment with respect to a title policy conforming to be an ALTA Form 2006
Owner’s Policy of Title Insurance, or an




--------------------------------------------------------------------------------




equivalent policy acceptable to Heartland if the Owned Real Property is located
in a state in which an ALTA Owner’s Policy of Title Insurance is not available,
issued by a title insurer satisfactory to Heartland insuring marketable fee
title in Heartland as of the Closing, subject only to Permitted Encumbrances


(b)    With respect to each parcel of Operating Real Property as to which a
title insurance policy is to be procured pursuant to this Section 6.4, CBCS will
furnish to Heartland a current survey of the Real Property certified to
Heartland and the title insurer prepared by a licensed surveyor in the state in
which such parcel is located and conforming to current ALTA/ACSM Minimum Detail
Requirements for Land Title Surveys, disclosing the location of all
improvements, easements, party walls, encroachments, sidewalks, roadways,
utility lines, set back lines and other matters shown customarily on such
surveys, and showing access affirmatively to public streets and roads.


(c)    If (i) any title commitment or other evidence of title, or search of the
appropriate real estate records, discloses that any party other than CBCS or CBT
has title to any of the Operating Real Property; (ii) any title exception is
disclosed in Schedule B to any title commitment that is not one of the Permitted
Encumbrances or not one that CBCS specifies when delivering the title commitment
to Heartland that CBCS will cause to be deleted from the title commitment
concurrently with the Closing, including (A) any exceptions that pertain to
Encumbrances securing any loans, and (B) any exceptions that Heartland
reasonably believes could materially and adversely affect Heartland’s use and
enjoyment of the Operating Real Property described therein; or (iii) any survey
discloses any matter that Heartland reasonably believes could materially and
adversely affect Heartland’s use and enjoyment of the Operating Real Property
that is Owned Real Property described therein (a “Title Objection”), Heartland
will notify CBCS in writing (“Heartland Notice”) of such matters within fifteen
(15) Business Days after receiving all of the title commitments for the
Operating Real Property. CBCS will use reasonable commercial efforts to cure
each Title Objection (other than by payment of money) and take reasonable steps
required by the title insurer to eliminate each Title Objection as an exception
to the title commitment, or in the event it cannot so eliminate such Title
Objection, to procure from the title insurer, at Heartland’s direction and but
at CBCS’s expense, title insurance coverage over such Objection on terms
acceptable to CBCS and Heartland. Matters not objected to by Heartland or that
are insured in the manner aforesaid, will be deemed to be acceptable to
Heartland.


(d)    The expenses incurred by CBCS or CBT pursuant to this Section 6.4,
including, without limitation, the cost of any surveys, binders or insurance
premiums, shall not be considered expenses or liabilities of CBCS for purposes
of computing the Adjusted Tangible Shareholders' Equity, the Transaction Costs,
or for any other purposes of computing the Aggregate Merger Consideration, and
to the extent deducted from the Adjusted Tangible Assets in accordance with GAAP
at the Determination Date shall, for purposes of such calculation, be added back
to Adjusted Tangible Assets.


6.5    Shareholder Approval; Registration Statement


(a)    CBCS shall call a meeting of its shareholders (the “Shareholder Meeting”)
for the purpose of voting upon this Agreement and the Merger, and shall schedule
such meeting




--------------------------------------------------------------------------------




based on consultation with Heartland as soon as practicable after the
Registration Statement (as defined in Section 6.5(b)) is declared effective. The
Board of Directors of CBCS shall recommend that the shareholders approve this
Agreement and the Merger (the “Board Recommendation”), and shall use its best
efforts (including, without limitation, soliciting proxies for such approval) to
obtain the Required CBCS Shareholder Vote, and (ii) the Board Recommendation may
not be withdrawn or modified in a manner adverse to Heartland, and no resolution
by the board of directors of CBCS or any committee thereof to withdraw or modify
the Board Recommendation in a manner adverse to CBCS may be adopted; provided,
however, that notwithstanding the foregoing, prior to the adoption of this
Agreement by the Required CBCS Shareholder Vote, the CBCS Board of Directors may
withhold, withdraw, qualify or modify the Board Recommendation or approve,
adopt, recommend or otherwise declare advisable any Superior Proposal made after
the date hereof and not solicited, initiated or encouraged in breach of Section
5.8 of this Agreement, if the CBCS Board of Directors determines in good faith,
after consultation with outside counsel, that failure to do so would reasonably
be likely to result in a breach of fiduciary duties under applicable law (a
“Change of Board Recommendation”). In determining whether to make a Change of
Board Recommendation in response to a Superior Proposal or otherwise, the CBCS
Board of Directors shall take into account any changes to the terms of this
Agreement proposed by Heartland or any other information provided by Heartland
in response to such notice.


(b)    For the purposes of (i) holding the Shareholder Meeting and (ii)
registering Heartland Common Stock to be issued to shareholders of CBCS in
connection with the Merger with the SEC and with applicable state securities
authorities, Heartland shall prepare, with the cooperation of CBCS, a
registration statement on Form S-4 (such registration statement, together with
all and any amendments and supplements thereto, being herein referred to as the
“Registration Statement”), which shall include a prospectus/proxy statement
satisfying all applicable requirements of the 1933 Act, the Exchange Act and
applicable Blue Sky Laws (such prospectus/proxy statement, together with any and
all amendments or supplements thereto, being herein referred to as the
“Prospectus/Proxy Statement”).


(c)    Heartland shall furnish such information concerning Heartland as is
necessary in order to cause the Prospectus/Proxy Statement and the Registration
Statement, insofar as they relate to Heartland, to be prepared in accordance
with Section 6.5(b). Heartland agrees promptly to notify CBCS if at any time
prior to the Shareholder Meeting any information provided by Heartland in the
Prospectus/Proxy Statement becomes incorrect or incomplete in any material
respect, and to provide the information needed to correct such inaccuracy or
omission.


(d)    CBCS shall furnish Heartland with such information concerning CBCS, CBT
and the Subsidiaries as is necessary in order to cause the Prospectus/Proxy
Statement and the Registration Statement, insofar as it relates to CBCS, CBT and
the Subsidiaries, to be prepared in accordance with Section 6.5(b), including,
without limitation, the opinion of counsel as to tax matters required to be
filed as an exhibit thereto. CBCS agrees promptly to notify Heartland if at any
time prior to the Shareholder Meeting any information provided by CBCS in the
Prospectus/Proxy Statement becomes incorrect or incomplete in any material
respect, and to provide Heartland with the information needed to correct such
inaccuracy or omission.






--------------------------------------------------------------------------------




(e)    Heartland shall promptly, and in any event within ten days of receipt
from CBCS pursuant to Section 6.5(d) of all portions of such Registration
Statement requiring information relating to CBCS, CBT and the other
Subsidiaries, file the Registration Statement with the SEC and applicable state
securities agencies. Heartland shall use reasonable efforts to cause (a) the
Registration Statement to become effective under the 1933 Act and applicable
Blue Sky Laws at the earliest practicable date and (b) the shares of Heartland
Common Stock issuable to the shareholders of CBCS to be authorized for listing
on The NASDAQ Global Select Market or other national securities exchange. CBCS
hereby authorizes Heartland to utilize in the Registration Statement the
information concerning CBCS, CBT and the Subsidiaries provided to Heartland for
the purpose of inclusion in the Prospectus/Proxy Statement. Heartland shall
advise CBCS promptly when the Registration Statement has become effective and of
any supplements or amendments thereto, and Heartland shall furnish CBCS with
copies of all such documents. Prior to the Effective Time or the termination of
this Agreement, each party shall consult with the other with respect to any
material (other than the Prospectus/Proxy Statement) that might constitute a
“prospectus” relating to the Merger within the meaning of the 1933 Act.


(f)    Heartland shall bear the costs of all SEC filing fees with respect to the
Registration Statement, the costs of qualifying the shares of Heartland Common
Stock under the Blue Sky Laws, to the extent necessary, and the costs of listing
the shares of Heartland Common Stock on The NASDAQ Global Select Market or other
national securities exchange. Heartland shall bear all printing and mailing
costs in connection with the preparation and mailing of the Prospectus/Proxy
Statement to CBCS shareholders. Heartland and CBCS shall each bear their own
legal and accounting expenses in connection with the preparation of the
Prospectus/Proxy Statement and the Registration Statement.


6.6    Establishment of Accruals. If requested by Heartland, on the Business Day
immediately prior to the Determination Date, CBT shall, consistent with GAAP,
establish such additional accruals and reserves as Heartland indicates are
necessary to conform CBT’s accounting and credit loss reserve practices and
methods to those of Heartland (as such practices and methods are to be applied
to CBT from and after the Effective Time) and reflect Heartland’s plans with
respect to the conduct of CBT’s business following the Merger and to provide for
the costs and expenses relating to the consummation by CBT of the transactions
contemplated by this Agreement (the “Heartland Accruals”), provided, however,
that any such Heartland Accruals and reserves shall not affect the determination
of the Merger Consideration pursuant to Section 2.3, and accordingly the Merger
Consideration will be determined based on Adjusted Tangible Shareholders Equity
as of the Determination Date without giving effect to any Heartland Accruals.


6.7    Employee Matters


(a)    General. Subject to the following agreements, after the Effective Time,
Heartland shall have the right to continue, amend, merge or terminate any of the
Plans in accordance with the terms thereof and subject to any limitation arising
under applicable law, including tax qualification requirements. Until Heartland
shall take such action, however, such Plans shall continue in force for the
benefit of present and former employees of CBCS, CBT or any Subsidiary who have
any present or future entitlement to benefits under any of the Plans (“CBCS
Employees”).




--------------------------------------------------------------------------------




(b)    Limitation on Enforcement. This Section 6.7 is an agreement solely
between CBCS and Heartland. Nothing in this Section 6.7, whether express or
implied, confers upon any employee of CBCS, CBT, any Subsidiary or Heartland or
any other person, any rights or remedies, including, but not limited to: (i) any
right to employment or recall, (ii) any right to continued employment for any
specified period or (iii) any right to claim any particular compensation,
benefit or aggregate of benefits, of any kind or nature whatsoever, as a result
of this Section 6.7. Each CBCS Employee will be eligible to continue to
participate in Heartland's health, vacation and other non-equity based employee
benefit plans; provided, however, that (a) nothing in this Section 6.7(b) or
elsewhere in this Agreement will limit the right of Heartland, or any of its
Subsidiaries to amend or terminate any such health, vacation or other employee
benefit plan at any time. With respect to employee benefit plans, if any, of
Heartland or its Subsidiaries in which CBCS Employees become eligible to
participate after the Closing Date (the "Heartland Plans"), Heartland will, or
will cause the Surviving Corporation or its Subsidiaries to: (i) with respect to
each Heartland Plan that is a medical/prescription, dental or vision plan, (x)
waive any exclusions for pre-existing conditions under such Heartland Plan that
would result in a lack of coverage for any condition for which the applicable
CBCS Employee would have been entitled to coverage under the corresponding
Benefit Plan in which such CBCS Employee was an active participant immediately
prior to his or her transfer to Heartland Plan; (y) waive any waiting period
under such Heartland Plan, to the extent that such period exceeds the
corresponding waiting period under the corresponding Benefit Plan in which such
CBCS Employee was an active participant immediately prior to his or her transfer
to Heartland Plan (after taking into account the service credit provided for
herein for purposes of satisfying such waiting period); and (z) provided CBCS’s
insurance company provides information related to the amount of such credit that
is available to Heartland, provide each CBCS Employee with credit for
deductibles paid by such CBCS Employee prior to his or her transfer to Heartland
Plan (to the same extent such credit was given under the analogous Benefit Plan
prior to such transfer) in satisfying any applicable deductible or out-of-pocket
requirements under such Heartland Plan for the plan year that includes such
transfer and (ii) recognize service of the CBCS Employees with CBCS or CBT (or
their respective predecessors) for purposes of eligibility to participate and
vesting credit, and, solely with respect to vacation and severance benefits,
benefit accrual in any Heartland Plan in which the CBCS Employees are eligible
to participate after the Closing Date, to the extent that such service was
recognized for that purpose under the analogous Benefit Plan prior to such
transfer; provided, however, that the foregoing will not apply to the extent it
would result in duplication of benefits.


(c)    Designated Agreements. It is the intention of CBCS that it will either
(i) pay to each of the Designated Executives in lump sum, an amount necessary to
extinguish any executory obligations to make payments under the Designated
Agreements and record such payments as expenses as of a date prior to the
Determination Balance Sheet, (ii) deposit sums in a Rabbi Trust adequate to pay
all of the executory payment obligations under the Designated Agreements as they
become due, and record such deposit as an expense (and not include sums held in
such Trust as assets) as of a date prior to the Determination Balance Sheet, or
(iii) accrue for the aggregate payments due and to become due under the
Designated Agreements, as discounted to present value as set forth in
Confidential Schedule 1 (and only to the extent not previously accrued), as of a
date prior to, and reflected in, the Designated Balance Sheet. If, but only if
CBCS has not extinguished its obligations and the obligations of each of its
Subsidiaries, under the Designated Agreements in accordance with clause (i) or
(ii), the aggregate costs with




--------------------------------------------------------------------------------




respect to such Designated Agreements set forth in the attached Confidential
Schedule 1 have been properly accrued and accounted for in the Determination
Balance Sheet, or subtracted as Severance Costs from Adjusted Tangible Assets as
provided herein, and regardless of such accrual, the obligations of Heartland to
assume any Retiree Health Benefits under the Desigated Agreements have been
extinguished or amended to the satisfaction of Heartland, then, in accordance
with the Merger, Heartland shall assume the obligations to the Designated
Executives under the Designated Agreements.


6.8    Tax Treatment. None of CBCS, CBT, the other Subsidiaries nor Heartland
shall take any action which would disqualify the Merger as a “reorganization”
that would be tax-free to the shareholders of CBCS pursuant to Section
368(a)(1)(A) of the Code.


6.9    Updated Schedules. As of a date 15 Business Days prior to the Effective
Date and on the Effective Date, CBCS shall modify any Schedule to this Agreement
or add any Schedule or Schedules hereto for the purpose of making the
representations and warranties to which any such Schedule relates true and
correct in all material respects as of such date, whether to correct any
misstatement or omission in any Schedule or to reflect any additional
information obtained by CBCS subsequent to the date any Schedule was previously
delivered by CBCS to Heartland. If any disclosure in any such Schedule
supplement or update is of the type that would permit Heartland to terminate
this Agreement pursuant to Section 8.1(d)(ii) but Heartland fails to do so
within ten (10) Business Days of its receipt of such Schedule supplement or
update, then Heartland shall be deemed to have irrevocably waived any right to
terminate this Agreement with respect to such matter and to have accepted such
supplement or update as if it was part of the Schedule delivered upon execution
of this Agreement.


ARTICLE 7
CONDITIONS


7.1    Conditions to Obligations of Each Party. The respective obligations of
each party to effect the transactions contemplated hereby shall be subject to
the fulfillment at or prior to the Effective Time of the following conditions:


(a)    Regulatory Approvals. The Regulatory Approvals shall have been obtained
and the applicable waiting periods, if any, under all statutory or regulatory
waiting periods shall have lapsed. None of such approvals shall contain any
conditions or restrictions that Heartland reasonably believes will materially
restrict or limit the business or activities of Heartland, CBCS or the
Subsidiaries or have a Material Adverse Effect.


(b)    No Injunction. No injunction or other order entered by a state or federal
court of competent jurisdiction shall have been issued and remain in effect
which would impair the consummation of the transactions contemplated hereby.


(c)    No Prohibitive Change of Law. There shall have been no law, statute, rule
or regulation, domestic or foreign, enacted or promulgated which would
materially impair the consummation of the transactions contemplated hereby.


(d)    Governmental Action. There shall not be any action taken, or any statute,
rule, regulation, judgment, order or injunction proposed, enacted, entered,
enforced,




--------------------------------------------------------------------------------




promulgated, issued or deemed applicable to the transactions contemplated hereby
by any federal, state or other court, government or governmental authority or
agency, which would reasonably be expected to result, directly or indirectly, in
(i) restraining or prohibiting the consummation of the transactions contemplated
hereby or obtaining material damages from CBCS, any Subsidiary, Heartland or any
of Heartland’s subsidiaries in connection with the transactions contemplated
hereby, (ii) prohibiting direct or indirect ownership or operation by Heartland
of all or a material portion of the business or assets of CBCS or any Subsidiary
or of Heartland or any of its subsidiaries, or to compelling Heartland or any of
its subsidiaries or CBCS or any Subsidiary to dispose of or to hold separately
all or a material portion of the business or assets of Heartland or any of its
subsidiaries or of CBCS or any Subsidiary, as a result of the transactions
contemplated hereby, or (iii) requiring direct or indirect divestiture by
Heartland of any of its business or assets or of the business or assets of CBCS
or any Subsidiary.


(e)    No Termination. No party hereto shall have terminated this Agreement as
permitted herein.


(f)    Shareholder Approval. The Merger shall have been approved by the Required
CBCS Shareholder Vote.


(g)    Registration Statement. The registration statement on Form S-4 referred
to in Section 6.5 shall have been declared and shall remain effective and no
stop order suspending the effectiveness of such registration statement shall
have been issued and no proceeding for that purpose shall have been initiated or
threatened by the SEC. The shares of Heartland Common Stock issuable to the
shareholders of CBCS shall have been authorized for listing on The NASDAQ Global
Select Market or other national securities exchange, subject to official notice
of issuance.


7.2    Additional Conditions to Obligation of CBCS. The obligation of CBCS to
consummate the transactions contemplated hereby in accordance with the terms of
this Agreement is also subject to the following conditions:


(a)    Representations and Warranties. The representations and warranties set
forth in article 3 (i) that are not subject to materiality or Material Adverse
Effect qualifications will be true and correct in all material respects at and
as of the Closing Date as though then made and as though the Closing Date had
been substituted for the date of this Agreement in such representations and
warranties, except that any representation or warranty expressly made as of a
specified date will only need to have been true on and as of such date, and (ii)
the representations and warranties set forth in article 3 that are subject to
materiality or Material Adverse Effect qualifications will be true and correct
in all respects at and as of the Closing Date as though then made and as though
the Closing Date had been substituted for the date of this Agreement in such
representations and warranties, except that any representation or warranty
expressly made as of a specified date will only need to have been true on and as
of such date.


(b)    Agreements. Heartland shall have performed and complied in all material
respects with each of its agreements contained in this Agreement.






--------------------------------------------------------------------------------




(c)    Officer’s Certificate. Heartland shall have furnished to CBCS a
certificate of the Chief Financial Officer of Heartland, dated as of the
Effective Time, in which such officer shall certify to the conditions set forth
in Sections 7.2(a) and (b).


(d)    Heartland Secretary’s Certificate. Heartland shall have furnished to CBCS
(i) copies of the text of the resolutions by which the corporate action on the
part of Heartland necessary to approve this Agreement and the transactions
contemplated hereby were taken, and (ii) a certificate dated as of the Effective
Time executed on behalf of Heartland by its corporate secretary or one of its
assistant corporate secretaries certifying to CBCS that such copies are true,
correct and complete copies of such resolutions and that such resolutions were
duly adopted and have not been amended or rescinded.


(e)    Change in Control of Heartland. Heartland shall not have (i) been merged
or consolidated with or into, or announced an agreement to merge with or into,
another corporation in any transaction in which the holders of the voting
securities of Heartland would not hold a majority of the voting securities of
the surviving corporation, (ii) sold all or substantially all of its assets, or
(iii) had one person or group acquire, directly or indirectly, beneficial
ownership of more than 50% of the outstanding Heartland Common Stock.


(f)    Legal Opinion. CBCS shall have received an opinion of Reinhart Boerner
Van Deuren s.c., or other counsel that is, in the judgment of Heartland,
reputable, that the transactions contemplated by this Agreement will qualify as
a reorganization within the meaning of Section 368(a)(1)(A) of the Code.


(g)    Other Materials. CBCS shall have received the materials set forth in
Section 2.8(b).


7.3    Additional Conditions to Obligation of Heartland. The obligation of
Heartland to consummate the transactions contemplated hereby in accordance with
the terms of this Agreement is also subject to the following conditions:


(a)    Representations and Compliance. The representations and warranties set
forth in article 4 that are not subject to materiality or Material Adverse
Effect qualifications will be true and correct in all material respects at and
as of the Closing Date as though then made and as though the Closing Date had
been substituted for the date of this Agreement in such representations and
warranties, except that any representation or warranty expressly made as of a
specified date will only need to have been true on and as of such date, and the
representations and warranties set forth in article 4 that are subject to
materiality or Material Adverse Effect qualifications will be true and correct
in all respects at and as of the Closing Date as though then made and as though
the Closing Date had been substituted for the date of this Agreement in such
representations and warranties, except that any representation or warranty
expressly made as of a specified date will only need to have been true on and as
of such date.


(b)    Agreements. CBCS shall have performed and complied in all material
respects with each of its agreements contained in this Agreement.


(c)    Officers’ Certificate of CBCS. CBCS shall have furnished to Heartland a
certificate of the Chief Executive Officer and Chief Financial Officer of CBCS,
dated as of the




--------------------------------------------------------------------------------




Effective Time, in which such officers shall certify to the conditions set forth
in Sections 7.3(a) and 7.3(b).


(d)    CBCS Secretary’s Certificate. CBCS shall have furnished to Heartland (i)
copies of the text of the resolutions by which the corporate action on the part
of CBCS necessary to approve this Agreement and the transactions contemplated
hereby were taken, and (ii) a certificate dated as of the Effective Time
executed on behalf of CBCS by its corporate secretary or one of its assistant
corporate secretaries certifying to Heartland that such copies are true, correct
and complete copies of such resolutions and that such resolutions were duly
adopted and have not been amended or rescinded.


(e)    Dissenting Shares. The total number of Dissenting Shares shall be no
greater than six percent (6.0%) of the number of outstanding shares of CBCS
Common Stock.


(f)    Required Consents. Each Required Consent will have been obtained and be
in full force and effect and such actions as Heartland’s counsel may reasonably
require will have been taken in connection therewith.


(g)    Designated Agreements. The Retiree Health Benefits under the Designated
Agreements shall have been fully paid and extinguished, or the obligation of
Heartland, as successor to CBCS, to pay any Retiree Health Benefits under the
Designated Agreements shall have been eliminated, amended or qualified to
Heartland’s satisfaction (and in its absolute discretion).


(h)    Title Matters. Heartland will have received and will have been reasonably
satisfied with the title commitments described in Section 6.4 and all timely
delivered Title Objections shall have been resolved to its reasonable
satisfaction;


(i)    Transaction Costs. Heartland shall have received proof satisfactory to it
that CBCS has paid or fully accrued for as of the Determination Date all of the
Transaction Costs, or otherwise caused all Transaction Costs to be reflected in
the calculation of Aggregate Merger Consideration; and


(j)    Other Materials. Heartland shall have received the materials set forth in
Section 2.8(a).


ARTICLE 8
TERMINATION, AMENDMENT AND WAIVER


8.1    Reasons for Termination. This Agreement, by prompt written notice given
to the other parties prior to or at the Closing, may be terminated:


(a)    by mutual consent of the boards of directors of Heartland and CBCS;


(b)    by either party in the event a Law or Governmental Order will have been
enacted, entered, enforced, promulgated, issued or deemed applicable to the
transactions contemplated by this Agreement by any Governmental Entity that
prohibits the Closing;






--------------------------------------------------------------------------------




(c)    by CBCS if:


(i)    the Closing has not occurred by March 31, 2015 (the “Termination Date”);
provided that CBCS will not be entitled to terminate this Agreement pursuant to
this clause (c)(i) if (x) CBCS's failure to comply fully with its obligations
under this Agreement has prevented the consummation of the transactions
contemplated by this Agreement, (y) CBCS has refused, after satisfaction of the
conditions set forth in Section 7.2, to close in accordance with Section 2.8 or
(z) the circumstances or events underlying the termination rights set forth in
clauses (c)(iii) or (c)(iv) of this Section 8.1 shall have occurred;


(ii)    Heartland will have breached any representation, warranty or agreement
of Heartland in this Agreement in any material respect and such breach cannot be
or is not cured within thirty (30) days after written notice of such breach is
given by CBCS to Heartland;


(iii)    at the CBCS Shareholders’ Meeting, this Agreement shall not have been
duly adopted by the Required CBCS Shareholder Vote;


(iv)    (A) CBCS will have delivered to Heartland a written notice of the intent
of CBCS to enter into a merger, acquisition or other agreement (including an
agreement in principle) to effect a Superior Proposal based on an Acquisition
Proposal received by it, (B) five business days have elapsed following delivery
to Heartland of such written notice by CBCS, (C) during such five business-day
period CBCS has fully cooperated with Heartland, including, without limitation,
informing Heartland of the terms and conditions of such Acquisition Proposal and
the identity of the Person making such Acquisition Proposal, with the intent of
enabling Heartland to agree to a modification of the terms and conditions of
this Agreement so that the transactions contemplated hereby may be effected, (D)
at the end of such five business-day period the Board of Directors of the CBCS
will have continued reasonably to believe that such Acquisition Proposal
constitutes a Superior Proposal, (E) CBCS pays to Heartland the termination fee
in accordance with Section 8.4, and (F) the Company will have entered into a
merger, acquisition or other agreement (including an agreement in principle) to
effect a Superior Proposal or the Board of Directors of the Company will have
resolved to do so;


(v)    any of the conditions set forth in Section 7.2 will have become
impossible to satisfy (other than through a failure of CBCS to comply with its
obligations under this Agreement); or


(vi)    if the Average Closing Price is $32.00 or greater.


(d)    by Heartland if:


(i)    the Closing has not occurred by the Termination Date; provided that
Heartland will not be entitled to terminate this Agreement pursuant to this
clause (d)(i) if (x) Heartland's failure to comply fully with its obligations
under




--------------------------------------------------------------------------------




this Agreement has prevented the consummation of the transactions contemplated
by this Agreement or (y) Heartland has refused, after satisfaction of the
conditions set forth in Section 7.3, to close in accordance with Section 2.8


(ii)    CBCS, CBT or any Subsidiary will have breached any representation,
warranty or agreement in this Agreement in any material respect and such breach
cannot be or is not cured within thirty (30) days after written notice of such
breach is given by Heartland to CBCS;


(iii)    the Board of Directors of CBCS shall make a Change of Board
Recommendation;


(iv)    CBCS shall have failed to take a vote of shareholders as a result of an
intentional breach of Section 6.5(a), 6.5(a)and at least 20 days shall have
passed since the Registration Statement containing the proxy
statement/prospectus relating to the shareholder meeting shall have been
declared effective and remained available for use in connection with the CBCS
Shareholder Meeting (in each case, other than as a result of Heartland’s failure
to comply fully with its obligations under this Agreement);


(v)    at the CBCS Shareholders’ Meeting, this Agreement shall not have been
duly adopted by the Required CBCS Shareholder Vote; or


(vi)    if the Average Closing Price is $20.00 or less.


8.2    Effect of Termination. Except as provided in Sections 8.3 and 8.4, if
this Agreement is terminated pursuant to Section 8.1, this Agreement shall
forthwith become void, there shall be no liability under this Agreement on the
part of Heartland, CBCS or any of their respective Representatives or
Subsidiaries, and all rights and obligations of each party hereto shall cease;
provided, however, that, subject to Sections 8.3, and 8.4, nothing herein shall
relieve any party from liability for the willful and intentional breach of any
of its covenants or agreements set forth in this Agreement.


8.3    Expenses. Except as provided in this Sections 8.3 and 8.4, all Expenses
(as defined below) incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses, whether or not the Merger is consummated. Notwithstanding the
foregoing, if this Agreement is terminated pursuant to Section 8.1(c)(iii),
8.1(d)(v), or by Heartland pursuant to Section 8.1(d)(ii) because of an
intentional and material breach of Section 5.8, then CBCS shall pay to, within
five Business Days of presentation from time to time by Heartland of any invoice
for the same, all Expenses incurred by Heartland. “Expenses” as used in this
Agreement shall consist of all out-of-pocket expenses (including all fees and
expenses of counsel, accountants, investment bankers, experts and consultants to
a party hereto and its Affiliates) incurred by a party or on its behalf in
connection with or related to the authorization, preparation, negotiation,
execution and performance of this Agreement, the solicitation of shareholder
approvals and all other matters related to the consummation of the Merger.






--------------------------------------------------------------------------------




8.4    CBCS Termination Payments. If this Agreement is terminated by CBCS
pursuant to 8.1(c)(iv), by Heartland pursuant to Sections 8.1(d)(iii) or
8.1(d)(iv), or by Heartland pursuant to Section 8.1(d)(ii) because of an
intentional and material breach of Section 5.8, then CBCS shall pay to Heartland
(in addition to any payment that may be due under Section 8.3), a termination
fee of $2,000,000. Notwithstanding anything to the contrary in this Agreement,
the parties hereby acknowledge that, in the event the termination fee is paid by
CBCS pursuant to this Section 8.4, the termination fee shall be Heartland’s sole
and exclusive remedy for monetary damages under this Agreement.


8.5    Amendment. This Agreement may not be amended except by an instrument in
writing approved by the parties to this Agreement and signed on behalf of each
of the parties hereto.


8.6    Waiver. At any time prior to the Effective Time, any party hereto may (a)
extend the time for the performance of any of the obligations or other acts of
the other parties hereto or (b) waive compliance with any of the agreements of
any other parties or with any conditions to its own obligations, in each case
only to the extent such obligations, agreements and conditions are intended for
its benefit.


ARTICLE 9
GENERAL PROVISIONS


9.1    Press Releases and Announcements. Any public announcement, including any
announcement to employees, customers, suppliers or others having dealings with
CBCS, CBT or any other Subsidiary, or similar publicity with respect to this
Agreement or the transactions contemplated by this Agreement, will be issued, if
at all, at such time and in such manner as Heartland determines and approves.
Heartland will have the right to be present for any in-Person announcement by
CBCS. Unless consented to by Heartland or required by Law, CBCS will keep, and
will cause each of its Subsidiaries to keep, this Agreement and the transactions
contemplated by this Agreement confidential.


9.2    Notices. All notices and other communications hereunder shall be in
writing and shall be sufficiently given if made by hand delivery, by fax, by
e-mail, by overnight delivery service, or by registered or certified mail
(postage prepaid and return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by it by
like notice):


if to Heartland:


1398 Central Avenue
P.O. Box 778
Dubuque, Iowa 52004-0778
Telephone: (563) 589-1994
Fax: (563) 589-1951
        
Attention:
David Horstmann, Executive Vice President; and



            




--------------------------------------------------------------------------------




        
 
Michael Coyle, General Counsel
e-mail:
davidhorstmann@htlf.com
 
mcoyle@htlf.com

        
with a copy to:


Dorsey & Whitney LLP
Pillsbury Center South
220 South Sixth Street
Minneapolis, Wisconsin 55402
Attention: Thomas Martin
Fax: (612) 340-8706
e-mail: martin.tom@dorsey.com


if to CBCS:
Community Banc-Corp. of Sheboygan, Inc.
604 North 8th Street
Sheboygan, Wisconsin 53081
Attention: Anthony L. Jovanovich
Chairman and Chief Executive Officer
e-mail: AJovanovich@communitybankandtrust.com


with a copy to:
Reinhart Boerner Van Deuren s.c.
1000 N. Water Street, Suite 1700
Milwaukee, WI 53202
Attention: James Bedore
Fax: (414) 298-8097
Email: jbedore@reinhartlaw.com
All such notices and other communications shall be deemed to have been duly
given as follows: when delivered by hand, if personally delivered; three
Business Days after being deposited in the mail, postage prepaid, if delivered
by mail; when receipt electronically acknowledged, if faxed or e-mailed; and the
next day after being delivered to an overnight delivery service.
9.3    Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any party to this Agreement
without the prior written consent of the other parties to this Agreement, except
that Heartland may assign any of its rights under this Agreement to one or more
Subsidiaries of Heartland, so long as Heartland remains responsible for the
performance of all of its obligations under this Agreement. Subject to the
foregoing, this Agreement and all of the provisions of this Agreement will be
binding upon and inure to the benefit of the parties to this Agreement and their
respective successors and permitted assigns.






--------------------------------------------------------------------------------




9.4    No Third Party Beneficiaries. Nothing expressed or referred to in this
Agreement confers any rights or remedies upon any Person that is not a party or
permitted assign of a party to this Agreement.


9.5    Schedules. The Schedules correspond to the specific sections contained in
Article 4. Nothing in a Schedule is deemed adequate to disclose an exception to
a representation or warranty made in this Agreement unless the Schedule
identifies in the corresponding schedule the exception with particularity and
describes the relevant facts in detail. Without limiting the generality of the
foregoing, the mere listing (or inclusion of a copy) of a document or other item
is not deemed adequate to disclose an exception to a representation or warranty
unless the representation or warranty relates solely to the existence of the
document or other item itself. In the event of any inconsistency between the
statements in this Agreement and statements in a Schedule, the statements in
this Agreement will control and the statements in the Schedule will be
disregarded.


9.6    Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
Sections and Articles of this Agreement unless otherwise stated. Words such as
“herein,” “hereinafter,” “hereof,” “hereto,” “hereby” and “hereunder,” and words
of like import, unless the context requires otherwise, refer to this Agreement
(including the Exhibits and Schedules hereto). As used in this Agreement, the
masculine, feminine and neuter genders shall be deemed to include the others if
the context requires.


9.7    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, and the parties shall negotiate
in good faith to modify this Agreement and to preserve each party’s anticipated
benefits under this Agreement.


9.8    Complete Agreement. This Agreement contains the complete agreement
between the parties and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral. CBCS acknowledges
that Heartland has made no representations, warranties, agreements, undertakings
or promises except for those expressly set forth in this Agreement or in
agreements referred to herein that survive the execution and delivery of this
Agreement.


9.9    Governing Law. THE DOMESTIC LAW, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES, OF THE STATE OF DELAWARE WILL GOVERN ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE PERFORMANCE
OF THE OBLIGATIONS IMPOSED BY THIS AGREEMENT.


9.10    Specific Performance. Each of the parties acknowledges and agrees that
the subject matter of this Agreement, including the business, assets and
properties of CBCS, CBT and the other Subsidiaries, is unique, that the other
parties would be damaged irreparably in the




--------------------------------------------------------------------------------




event any of the provisions of this Agreement are not performed in accordance
with their specific terms or otherwise are breached, and that the remedies at
law would not be adequate to compensate such other parties not in default or in
breach. Accordingly, each of the parties agrees that the other parties will be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce specifically this Agreement and the terms and
provisions of this Agreement in addition to any other remedy to which they may
be entitled, at law or in equity (without any requirement that Heartland provide
any bond or other security). The parties waive any defense that a remedy at law
is adequate and any requirement to post bond or provide similar security in
connection with actions instituted for injunctive relief or specific performance
of this Agreement.


9.11    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER
VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 9.11.


9.12    Investigation of Representations, Warranties and Covenant. No
investigation made by or on behalf of the parties hereto or the results of any
such investigation shall constitute a waiver of any representation, warranty or
covenant of any other party.


9.13    No Survival of Representations. The representations, warranties and
covenants made by CBCS and Heartland in this Agreement or in any instrument
delivered pursuant to this Agreement shall terminate on, and shall have no
further force or effect after, the first to occur of (a) the Effective Time or
(b) the date on which this Agreement is terminated as set forth herein, except
for those covenants contained herein or therein which by their terms apply in
whole or in part after the Effective Time.


[The remainder of this page is intentionally blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective duly elected and authorized
officers.


HEARTLAND FINANCIAL USA, INC.




By:
/s/ Lynn B. Fuller
Lynn B. Fuller, Chairman and Chief Executive Officer





COMMUNITY BANC-CORP. OF SHEBOYGAN, INC.




By:
/s/ Anthony L. Jovanovich
Anthony L. Jovanovich, Chairman and Chief Executive Officer











